


Exhibit 10.34


EXECUTION VERSION
 
 
 
 
 







US$1,000,000,000
FIVE-YEAR CREDIT AGREEMENT
dated as of
November 10, 2015,
among
DOVER CORPORATION,
The BORROWING SUBSIDIARIES Party Hereto,
The LENDERS Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_______________________
Bank of America, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners












--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I


DEFINITIONS
SECTION 1.01.
Definitions
1


SECTION 1.02.
Accounting Terms and Determinations
24


SECTION 1.03.
Classification of Loans and Borrowings
24


SECTION 1.04.
Currency Translation
24


SECTION 1.05.
Terms Generally
25





ARTICLE II


The Credits
SECTION 2.01.
Commitments
25


SECTION 2.02.
Loans and Borrowings
26


SECTION 2.03.
Requests for Borrowings
27


SECTION 2.04.
Letters of Credit
27


SECTION 2.05.
Funding of Borrowings
34


SECTION 2.06.
Interest Elections
34


SECTION 2.07.
Termination and Reduction and Increase in Commitments
36


SECTION 2.08.
Repayment of Loans; Evidence of Debt
37


SECTION 2.09.
Prepayment of Loans
38


SECTION 2.10.
Fees
39


SECTION 2.11.
Interest
40


SECTION 2.12.
Alternate Rate of Interest
41


SECTION 2.13.
Increased Costs
41


SECTION 2.14.
Break Funding Payments
43


SECTION 2.15.
Taxes
44


SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
48


SECTION 2.17.
Mitigation Obligations; Replacement of Lenders
49


SECTION 2.18.
Foreign Subsidiary Costs
50


SECTION 2.19.
Designation of Borrowing Subsidiaries
51


SECTION 2.20.
Defaulting Lenders
51


SECTION 2.21.
Illegality
53





ARTICLE III


REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Corporate Existence and Power
54


SECTION 3.02.
Corporate and Governmental Authorization; No Contravention    
54







--------------------------------------------------------------------------------




SECTION 3.03.
Binding Effect
55


SECTION 3.04.
Financial Information; No Material Adverse Change
55


SECTION 3.05.
Litigation
55


SECTION 3.06.
Compliance with ERISA
56


SECTION 3.07.
Environmental Matters
56


SECTION 3.08.
Taxes
56


SECTION 3.09.
Subsidiaries
57


SECTION 3.10.
Not an Investment Company
57


SECTION 3.11.
Full Disclosure
57


SECTION 3.12.
Federal Reserve Regulations
57


SECTION 3.13.
Anti-Corruption Laws and Sanctions
57





ARTICLE IV


CONDITIONS
SECTION 4.01.
Effectiveness
58


SECTION 4.02.
Each Credit Event
58


SECTION 4.03.
Joinder of and Initial Credit Event for each Borrowing Subsidiary
59





ARTICLE V


COVENANT
SECTION 5.01.
Information
60


SECTION 5.02.
Payment of Obligations
62


SECTION 5.03.
Maintenance of Property; Insurance
62


SECTION 5.04.
Conduct of Business and Maintenance of Existence
63


SECTION 5.05.
Compliance with Laws
63


SECTION 5.06.
Inspection of Property, Books and Records
63


SECTION 5.07.
Interest Coverage Ratio
64


SECTION 5.08.
Negative Pledge
64


SECTION 5.09.
Consolidations, Mergers and Sales of Assets
64


SECTION 5.10.
Use of Proceeds and Letters of Credit
65





ARTICLE VI


EVENTS OF DEFAULT
SECTION 6.01.
Events of Default
65


SECTION 6.02.
Notice of Default
67





ARTICLE VII


THE AGENT
SECTION 7.01.
Appointment and Authorization
68


SECTION 7.02.
Agent and Affiliates
68







--------------------------------------------------------------------------------




SECTION 7.03.
Action by Agent
68


SECTION 7.04.
Consultation with Experts
68


SECTION 7.05.
Liability of Agent
68


SECTION 7.06.
Credit Decision
69


SECTION 7.07.
Successor Agent
69


SECTION 7.08.
Arrangers and Syndication Agents
70


SECTION 7.09.
Agent Designees
70





ARTICLE VIII


GUARANTEE


ARTICLE IX


MISCELLANEOUS
SECTION 9.01.
Notices
72


SECTION 9.02.
No Waivers
73


SECTION 9.03.
Expenses; Indemnification
73


SECTION 9.04.
Amendments and Waivers
75


SECTION 9.05.
Successors and Assigns
76


SECTION 9.06.
Collateral
80


SECTION 9.07.
Governing Law; Submission to Jurisdiction; Consent to Service of Process
80


SECTION 9.08.
Counterparts; Integration; Effectiveness
81


SECTION 9.09.
WAIVER OF JURY TRIAL
82


SECTION 9.10.
Conversion of Currencies
82


SECTION 9.11.
Interest Rate Limitation
82


SECTION 9.12.
USA Patriot Act
83


SECTION 9.13.
Confidentiality
83


SECTION 9.14.
No Fiduciary Relationship
84


SECTION 9.15.
Headings
84


SECTION 9.16.
Severability
84


SECTION 9.17.
Non-Public Information
84


SECTION 9.18.
Termination of Existing Credit Agreement    
85





Schedule 2.01
—
Commitments
 
 
 
Schedule 2.19
—
Borrowing Subsidiary Approved Jurisdictions
 
 
 
Exhibit A
—
Form of Assignment and Assumption
 
 
 
Exhibit B-1
—
Form of Borrowing Subsidiary Agreement
 
 
 
Exhibit B-2
—
Form of Borrowing Subsidiary Termination
 
 
 
Exhibit C
—
Form of Opinion of Counsel for the Company





--------------------------------------------------------------------------------




Exhibit D
—
Form of Borrowing Subsidiary Opinion
 
 
 
Exhibit E
—
Form of Note
 
 
 
Exhibit F
—
Form of Accession Agreement
 
 
 
Exhibit G-1
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that         are
not Partnerships for U.S. Federal Income Tax Purposes
 
 
 
Exhibit G-2
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
 
 
 
Exhibit G-3
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes
 
 
 
Exhibit G-4
—
Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes
 
 
 
Exhibit H
—
Form of Notice of Borrowing























--------------------------------------------------------------------------------




FIVE-YEAR CREDIT AGREEMENT dated as of November 10, 2015 (this “Agreement”),
among DOVER CORPORATION, the BORROWING SUBSIDIARIES from time to time party
hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Agent.
The Company (such term, and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article I) has
requested the Lenders to extend credit to enable the Borrowers to borrow on a
revolving credit basis on and after the date hereof and at any time and from
time to time prior to the Maturity Date a principal amount not in excess of the
US Dollar Equivalent of US$1,000,000,000 at any time outstanding. The proceeds
of borrowings hereunder are to be used for working capital and general corporate
purposes.
The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions herein set forth.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.02
Definitions. The following terms, as used herein, have the following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate per
annum determined by reference to the Alternate Base Rate.
“Accession Agreement” has the meaning set forth in Section 2.07(d).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate for US Dollars for such Interest Period multiplied
by (ii) the Statutory Reserve Rate.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form supplied by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.
“Affiliate” means, at any time, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified at such
time.
“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity, together with, to the extent
provided in Section 7.09, any Agent Designee. Unless the context requires
otherwise, the term “Agent” shall include any Affiliate of JPMCB through which
JPMCB shall perform any of its obligations in such capacity hereunder.
“Agent Designee” has the meaning set forth in Section 7.09.
“Agreed LC Currency” means, as to each Issuing Bank, any currency (other than US
Dollars or a Designated Foreign Currency) approved in writing by such Issuing
Bank and the Agent, so long as such




--------------------------------------------------------------------------------




other currency is freely traded and convertible into US Dollars in the London or
other offshore interbank market for such currency and a US Dollar Equivalent
thereof can be calculated.
“Agreement” has the meaning specified in the preamble hereto.
“Agreement Currency” has the meaning set forth in Section 9.10(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in US Dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for US Dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in US Dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery, money
laundering or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.10(b).
“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer of
such Borrower and delivered to and approved by the Agent.
“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office and (b) in the case of its
Eurocurrency Loans, its Eurocurrency Lending Office.
“Applicable Rate” means, for any day, with respect to any LIBOR, EURIBOR, CDOR
or STIBOR Loan, any ABR Loan or the facility fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“LIBOR/EURIBOR/CDOR/STIBOR Spread”, “ABR Spread”, or “Facility Fee Rate”, as the
case may be, based upon the ratings by S&P and Moody’s, respectively, applicable
on such date to the Index Debt:




--------------------------------------------------------------------------------






Index Debt Ratings
LIBOR/EURIBOR/
CDOR/STIBOR Spread
ABR Spread
Facility Fee Rate
Category 1
Aa3/AA- or higher
0.580%
0.000%
0.045%
Category 2
A1/A+
0.695%
0.000%
0.055%
Category 3
A2/A
0.805%
0.000%
0.070%
Category 4
A3/A-
0.910%
0.000%
0.090%
Category 5
Baa1/BBB+ or lower
1.000%
0.000%
0.125%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless (A) one of the two ratings is two or
more Categories lower than the other and neither rating is in Category 5, in
which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings or (B) either rating is or is
deemed to be in Category 5, in which case the Applicable Rate shall be
determined by reference to Category 5 and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, in their capacities as the
joint lead arrangers and joint bookrunners for the credit facility provided for
herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.05, and accepted by the Agent, in the form of Exhibit A.
“Availability Period” means the period from and including the date on which the
conditions set forth in Section 4.01 have been satisfied to but excluding the
earlier of the Maturity Date and the date of termination of the Commitments.




--------------------------------------------------------------------------------




“BofA” means Bank of America, N.A.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment; provided that, for the avoidance of doubt, a Bankruptcy Event
shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or (ii) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Government Authority under or based on the law of the country where such Lender
is subject to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed, in any such case where such action does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means Loans of the same Class, Type and currency made, converted or
continued on the same date and, in the case of LIBOR Loans, EURIBOR Loans, CDOR
Loans or STIBOR Loans, as to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the smallest amount of such currency that is an
integral multiple of 1,000,000 units of such currency and that has a US Dollar
Equivalent in excess of US$10,000,000.
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.
“Borrowing Subsidiary” means, at any time, each Subsidiary that (a) is named on
the signature pages to this Agreement or (b) has been designated as a Borrowing
Subsidiary by the Company pursuant to Section 2.19, and that has not ceased to
be a Borrowing Subsidiary as provided in such Section.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.
“Borrowing Subsidiary Approved Jurisdiction” means any jurisdiction listed on
Schedule 2.19 or any other jurisdiction approved in writing by all of the
Lenders to be a “Borrowing Subsidiary Approved Jurisdiction.”




--------------------------------------------------------------------------------




“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euros, (c) when used in connection with a CDOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for business in Toronto and (d) when used in connection with a STIBOR Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for business in Stockholm.
“Canadian Dollars” or “C$” means the lawful money of Canada.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDO Rate.
“CDO Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of Equity
Interests representing more than 30% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Company; or (b)  during any period of 12 consecutive
months after the Effective Date, a majority of the members of the board of
directors of the Company cease (other than by reason of death or disability) to
be composed of individuals (i) who were members of the board on the first day of
such period, (ii) whose election, appointment or nomination to the board was
approved by individuals referred to in cause (i) above constituting at the time
of such election or nomination at least a majority of the board or (iii) whose
election, appointment or nomination to the board was approved by individuals
referred to in clauses (i) and/or (ii) above constituting at the time of such
election or nomination at least a majority of the board.  For purposes of
determining a majority of the members of the board of directors, vacant seats
shall not be included.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory




--------------------------------------------------------------------------------




authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.
“Charges” has the meaning set forth in Section 9.11.
“CITI” means Citibank, N.A.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Loans or
Tranche Two Loans, and (b) any Commitment, refers to whether such Commitment is
a Tranche One Commitment or a Tranche Two Commitment.
“Closing Date” means the date of this Agreement.
“Commitments” means the Tranche One Commitments and the Tranche Two Commitments.
“Company” means Dover Corporation, a Delaware corporation, its successors and
permitted assigns in accordance with Section 9.05.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (but excluding therefrom any portion
thereof attributable to any non-controlling interest in any Subsidiary);
provided that there shall be excluded (a) the income of any Subsidiary in which
any Person (other than the Company or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent that the organizational documents and indentures,
agreements and other instruments binding upon such Subsidiary do not restrict
the ability of such Subsidiary to declare and pay dividends or other
distributions to the Company or any of the Subsidiaries in an amount at least
equal to such income, (b) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Company
or any Subsidiary or the date that such Person’s assets are acquired by the
Company or any Subsidiary and (c) without limiting anything in Section 1.02, the
net impact of cumulative changes to GAAP.
“Consolidated Net Interest Expense” means for any period for which such amount
is being determined, total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP and amortization of debt
discount and debt issuance costs) of the Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’




--------------------------------------------------------------------------------




acceptance financings and net costs under interest rate protection agreements
(including amortization of discount) all as determined on a consolidated basis
in accordance with GAAP, minus the total interest income of the Company and its
Consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date in accordance with GAAP.
“Control” means, for a specified Person, the possession, directly or indirectly
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of another Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling”,
“Controlled” and “Controls” have meanings correlative thereto.
“Credit Exposure” means a Tranche One Credit Exposure or a Tranche Two Credit
Exposure.
“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts which, at such date, have been paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (g) all Debt of others Guaranteed by such Person.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to the Agent or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the Company, the Agent or any Lender or
Issuing Bank in writing, or has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent or any Lender or
Issuing Bank made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such requesting party’s receipt of such
certification, or (d) has become the subject of a Bankruptcy Event.
“Designated Foreign Currency” means Euro, Sterling, Canadian Dollars and Swedish
Kronor.




--------------------------------------------------------------------------------




“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending office by
notice to the Company and the Agent.
“Effective Date” means the date on which the conditions set forth in
Section 4.01 shall be satisfied or waived.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), or the Company or any
Subsidiary.
“Environmental Laws” means any and all federal, state, local and foreign
governmental (whether executive, legislative or judicial) statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment or exposure to Hazardous Substances on human health or
to emissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Company, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Consolidated Subsidiary, are treated as a single employer under Section 414(b)
or (c) of the Internal Revenue Code.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
“Euro” or “€” means the lawful currency of the member states of the European
Union that have adopted a single currency in accordance with applicable law or
treaty.
“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by notice to the Company
and the Agent. A Lender may




--------------------------------------------------------------------------------




designate different offices, branches or affiliates as Eurocurrency Lending
Offices with respect to Loans to different Borrowers or in different currencies.
“Events of Default” has the meaning set forth in Section 6.01.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as set forth
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Agent and the Company or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about such time as the Agent shall elect after determining that such rates shall
be the basis for determining the Exchange Rate, on such date for the purchase of
US Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Agent may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or under
any Loan Document pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA. For purposes of this definition, a Lender shall be deemed
to have acquired its interest in any Loan at the time it acquired the Commitment
pursuant to which it made such Loan.
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 10, 2011, among the Company, the Borrowing Subsidiaries party thereto,
the lenders party thereto and JPMCB, as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.




--------------------------------------------------------------------------------




“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or assistant
treasurer of the such Person.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident for tax purposes or organized under the laws of a jurisdiction other
than that in which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles applied in the United
States.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including but not limited to petroleum, its derivatives and
by-products.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement. The “principal amount” of any Hedging Agreement of the Company or
any Subsidiary at any time shall be deemed to be the aggregate amount at such
time of the payments that would be required to be made by the Company or such
Subsidiary in the event of any early termination at such time of such Hedging
Agreement.
“Increasing Lender” has the meaning set forth in Section 2.07(d).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Interest Election Request” means a request by the relevant Borrower (or the
Company on behalf of the applicable Borrowing Subsidiary) to convert or continue
a Borrowing in accordance with Section 2.06.




--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
EURIBOR Loan, CDOR Loan or STIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing EURIBOR Borrowing,
CDOR Borrowing or STIBOR Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing
denominated in any currency, any EURIBOR Borrowing, any CDOR Borrowing, or any
STIBOR Borrowing, in each case for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day;
provided that if such rate would be less than zero, such rate shall be deemed to
be zero.
“Issuing Bank” means (a) each of JPMCB, BofA and WFNA and (b) each other Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.04(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.04(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Agreement” has the meaning set forth in Section 2.04(j).
“JPMCB” means JPMorgan Chase Bank, N.A.
“Judgment Currency” has the meaning set forth in Section 9.10(b).
“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.04. The initial LC
Commitment of each of JPMCB, BofA and WFNA is US$45,000,000, and the initial LC
Commitment of each other Issuing Bank is set forth in its Issuing Bank
Agreement.
“LC Disbursement” means a Tranche One LC Disbursement or a Tranche Two LC
Disbursement.




--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of the Tranche One LC Exposure and the
Tranche Two LC Exposure at such time.
“Letter of Credit” means any Tranche One Letter of Credit or Tranche Two Letter
of Credit. The amount of a Letter of Credit at any time shall be deemed to be
the stated amount of such Letter of Credit in effect at such time; provided,
that the amount of any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section2.07(d), other than any such Person that shall have ceased to
be a party hereto pursuant to Section 9.05(c).
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge or
security interest, or any encumbrance or other type of preferential arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, the Company or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
“Loan” means a loan made by a Lender to a Borrower hereunder.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, each Accession Agreement and each promissory
note delivered pursuant to this Agreement.
“Loan Party” means the Company or any Borrowing Subsidiary.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in Sterling, Euro or Swedish Kronor, London time
and (c) with respect to a Loan or Borrowing denominated in Canadian Dollars,
Toronto time.
“Material Debt” means (other than any amounts owed hereunder) Debt of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount the US Dollar
Equivalent of which exceeds US$150,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of US$150,000,000.
“Material Subsidiary” means at any time (a) any Borrowing Subsidiary or (b) any
other Subsidiary, except Subsidiaries which, if aggregated and considered as a
single Subsidiary, would not meet




--------------------------------------------------------------------------------




the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.
“Maturity Date” means November 10, 2020.
“Maximum Rate” has the meaning set forth in Section 9.11.
“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which (i) any member of the ERISA Group is
then making or accruing an obligation to make contributions or (ii) at any time
within the preceding five plan years, any Person, which was at such time a
member of the ERISA Group, made contributions.
“New York Fed” means the Federal Reserve Bank of New York.
“Notice of Borrowing” means a request by a Borrower for a Borrowing in
accordance with Section 2.03.
“Obligations” means (a)(i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by any Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments required to be made by any
Borrower under this Agreement in respect of reimbursement of LC Disbursements
and interest thereon and obligations to provide cash collateral and (iii) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company or any other Borrower under this
Agreement or any other Loan Document and (b) all obligations of the Borrowers
under each Hedging Agreement (i) existing on the Closing Date with a
counterparty that is a Lender on such date (or an Affiliate of such a Lender) or
(ii) entered into with a counterparty that was a Lender or an Affiliate of a
Lender at the time such Hedging Agreement was entered into.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with




--------------------------------------------------------------------------------




respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17).
“Parent” means, with respect to any Lender, any Person Controlling such Lender.
“Participant” has the meaning set forth in Section 9.05(b).
“Participant Register” has the meaning set forth in Section 9.05(b).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Government Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is sponsored, maintained, or contributed to, by any member of the
ERISA Group for employees of any member of the ERISA Group or (b) has at any
time within the preceding five years been sponsored, maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.
“Platform” has the meaning set forth in Section 9.17(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Agent as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.


“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Quotation Day” means (a) with respect to any currency (other than Sterling or
Canadian Dollars) for any Interest Period, the day two Business Days prior to
the first day of such Interest Period and (b) with respect to Sterling or
Canadian Dollars for any Interest Period, the first day of such Interest Period,
in each case unless market practice differs for loans such as the applicable
Loans priced by reference to rates quoted in the Relevant Interbank Market, in
which case the Quotation Day for such currency shall be determined by the Agent
in accordance with market practice for such loans priced by reference to rates
quoted in the Relevant Interbank Market (and if quotations would normally be
given by leading banks for such loans priced by reference to rates quoted in the
Relevant Interbank Market on more than one day, the Quotation Day shall be the
last of those days).
“Recipient” means the Agent, any Lender and any Issuing Bank, or any combination
thereof (as the context requires).
“Reference Bank” means each of JPMCB, CITI and WFNA.
“Reference Bank Rate” means the arithmetic mean (rounded upwards to four decimal
places) of the applicable rates set forth below supplied to the Agent at its
request by the Reference Banks




--------------------------------------------------------------------------------




as of the Specified Time on the Quotation Day for Loans in the applicable
currency for the applicable Interest Period:
(a)in relation to Loans in any of US$, £ or €, the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant Interest Period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period;


(b)in relation to Loans in C$, the rate at which the relevant Reference Bank is
willing to extend credit by the purchase of bankers acceptances which have been
accepted by banks that are for the time being customarily regarded as being of
appropriate credit standing for such purpose with a term to maturity equal to
the relevant Interest Period; and


(c)in relation to Loans in SEK, as the rate at which the relevant Reference Bank
could borrow funds in the Stockholm interbank market in SEK and for the relevant
Interest Period, were it to do so by asking for and accepting interbank offers
in SEK and for that period;


provided, that, if any Reference Bank Rate would otherwise be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement.
“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Credit Exposure of any Lender.
“Register” has the meaning set forth in Section 9.05(c)(iv).
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees and agents of any of the
foregoing.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros, Canadian Dollars or Swedish Kronor), the London interbank market, (b)
with respect to Euros, the European interbank market, (c) with respect to
Canadian Dollars, the Toronto interbank market and (d) with respect to Swedish
Kronor, the Stockholm interbank market.
“Required Lenders” means at any time Lenders having Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Credit Exposures
and unused Commitments at such time.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Financial, Inc., and any successor to its rating agency business.




--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions (at the Closing Date, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any Person or Persons described in the foregoing clauses
(a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the Agent
from time to time in its reasonable discretion), (b) in respect of the EURIBO
Rate for any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
Reuters screen page that displays such rate (currently EURIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time in its reasonable discretion),
(c) in respect of the CDO Rate for any Interest Period, the average rate for
bankers acceptances with a tenor equal to the relevant period as displayed on
the Reuters screen page that displays such rate (currently CDOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time in its reasonable discretion)
and (d) in respect of the STIBOR Rate for any Interest Period, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
other Person that takes over the administration of that rate) for deposits in
Swedish Kronor with a term equivalent to such Interest Period as displayed on
the Reuters screen page that displays such rate (currently [ ]) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time in its reasonable discretion);
provided that (i) if any Screen Rate, determined as provided above, would be
less than zero, the Screen Rate shall for all purposes of this Agreement be zero
and (ii) if, as to any currency, no Screen Rate shall be available for a
particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, than the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate and (iii) if no Screen
Rate can be determined as provided above in this definition but quotes from at
least two Reference Banks for the applicable currency and Interest Period can be
obtained, then the Screen Rate will be deemed to equal the applicable Reference
Bank Rate; provided that the Agent will not disclose to any party hereto (A) the
rates quoted by the individual Reference Banks or (B) if one or more of the
Reference Banks shall not have quoted a rate, the fact that the Eurocurrency
Base Rate is being determined on the basis of the rates quoted by fewer than all
the Reference Banks.




--------------------------------------------------------------------------------




“Specified Time” means (a) with respect to the LIBO Rate or the STIBO Rate,
11:00 a.m., London time, (b) with respect to the EURIBO Rate, 11:00 a.m.,
Frankfurt time and (c) with respect to the CDO Rate, 10:15 a.m. Toronto time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling” or “£” means the lawful money of the United Kingdom.
“STIBO Rate” means, with respect to any STIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“STIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the STIBO Rate.
“Subsidiary” means, at any time, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or to manage such corporation or other entity are at the time directly or
indirectly, through one or more intermediaries, owned by the Company.
“Swedish Kronor” or “SEK” means the lawful money of the Kingdom of Sweden.
“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, National
Association.
“TARGET 2” means the second generation of the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Agent to be a suitable replacement).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche One Commitments, the Tranche One Loans and the Tranche One
Letters of Credit (“Tranche One”) and (b) the Tranche Two Commitments, the
Tranche Two Loans and the Tranche Two Letters of Credit (“Tranche Two”).
“Tranche One” has the meaning set forth in the definition of the term “Tranche”.
“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Loans pursuant to Section 2.01(a) and to
acquire participations in Tranche




--------------------------------------------------------------------------------




One Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Tranche One Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.07 or assignments by or to such Lender pursuant to Section 9.05. The initial
amount of each Lender’s Tranche One Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or the Accession Agreement pursuant to which
such Lender shall have assumed or acquired its Tranche One Commitment, as the
case may be. The aggregate amount of the Tranche One Commitments on the Closing
Date is US$[ ].
“Tranche One Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s
outstanding Tranche One Loans and (b) such Lender’s Tranche One LC Exposure.
“Tranche One LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche One Letter of Credit.
“Tranche One LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche One Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche One LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche One LC Exposure of
any Tranche One Lender at any time shall be its Tranche One Percentage of the
total Tranche One LC Exposure at such time.
“Tranche One Lender” means a Lender with a Tranche One Commitment or a Tranche
One Credit Exposure.
“Tranche One Letter of Credit” means a Letter of Credit issued under Section
2.04 and designated as a Tranche One Letter of Credit in the request therefor
submitted by the applicable Borrower.
“Tranche One Loans” means Loans made by the Tranche One Lenders pursuant to
Section 2.01(a).
“Tranche One Percentage” means, with respect to any Tranche One Lender at any
time, the percentage of the aggregate Tranche One Commitments represented by
such Tranche One Lender’s Tranche One Commitment at such time; provided that if
the Tranche One Commitments have expired or been terminated, the Tranche One
Percentages shall be determined on the basis of the Tranche One Commitments most
recently in effect, giving effect to any assignments.
“Tranche Percentage” means a Tranche One Percentage or a Tranche Two Percentage,
as the case may be.
“Tranche Two” has the meaning set forth in the definition of the term “Tranche”.
“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Loans pursuant to Section 2.01(b) and to
acquire participations in Tranche Two Letters of Credit hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Tranche Two
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to Section 2.07 or assignments by or to such Lender
pursuant to Section 9.05. The initial amount of each Lender’s Tranche Two
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Accession Agreement pursuant to which such Lender shall have assumed or
acquired its Tranche Two Commitment, as the case may be. The aggregate amount of
the Tranche Two Commitments on the Closing Date is US$[ ].




--------------------------------------------------------------------------------




“Tranche Two Credit Exposure” means, with respect to any Lender at any time, the
aggregate amount of (a) the sum of the US Dollar Equivalents of such Lender’s
outstanding Tranche Two Loans and (b) such Lender’s Tranche Two LC Exposure.
“Tranche Two LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche Two Letter of Credit.
“Tranche Two LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche Two Letters of
Credit at such time plus (b) the sum of the US Dollar Equivalents of the amounts
of all Tranche Two LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrowers at such time. The Tranche Two LC Exposure of
any Tranche Two Lender at any time shall be its Tranche Two Percentage of the
total Tranche One LC Exposure at such time.
“Tranche Two Lender” means a Lender with a Tranche Two Commitment or a Tranche
Two Credit Exposure.
“Tranche Two Letter of Credit” means a Letter of Credit issued under Section
2.04 and designated as a Tranche Two Letter of Credit in the request therefor
submitted by the applicable Borrower.
“Tranche Two Percentage” means, with respect to any Tranche Two Lender at any
time, the percentage of the aggregate Tranche Two Commitments represented by
such Tranche Two Lender’s Tranche Two Commitment at such time; provided that if
the Tranche Two Commitments have expired or been terminated, the Tranche Two
Percentages shall be determined on the basis of the Tranche Two Commitments most
recently in effect, giving effect to any assignments.
“Tranche Two Loans” means Loans made by the Tranche Two Lenders pursuant to
Section 2.01(b).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the STIBO Rate or the Alternate Base Rate.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“US Dollars” or “US$” refers to lawful money of the United States of America.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Agent pursuant to Section 1.04 using the Exchange Rate with
respect to such Designated Foreign Currency at the time in effect under the
provisions of such Section.




--------------------------------------------------------------------------------




“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“WFNA” means Wells Fargo Bank, National Association.
SECTION 1.02    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Company’s independent registered public accounting firm) with the most
recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Company notifies the Agent that the Company wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Agent notifies the Company that the Required Lenders wish to
amend Article V for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.
SECTION 1.03    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “LIBOR Loan” or “LIBOR Borrowing”).
SECTION 1.04    Currency Translation. The Agent shall determine the US Dollar
Equivalent of any Borrowing denominated in a currency other than US Dollars as
of the date of the commencement of the initial Interest Period therefor and as
of the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is two Business Days prior to the date on which the
applicable Interest Period shall commence, and each such amount shall, except as
provided in the last two sentences of this Section, be the US Dollar Equivalent
of such Borrowing until the next required calculation thereof pursuant to this
sentence. The Agent shall determine the US Dollar Equivalent of any Letter of
Credit denominated in a currency other than US Dollars as of the date such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of each subsequent calendar quarter, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is two Business Days prior to the date on which such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of such subsequent calendar quarter, as
the case may be, and each such amount shall, except as provided in the last two
sentences of this Section, be the US Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence. The Agent
shall notify the Company and the Lenders of each calculation of the US Dollar
Equivalent of each Borrowing or Letter of Credit. Notwithstanding the foregoing,
for purposes of any determination under Article V (other than Section 5.07) or
Article VI or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination. For purposes of Section 5.07, amounts
in currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates most recently used in preparing the Company’s annual and
quarterly financial statements.
SECTION 1.05    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be




--------------------------------------------------------------------------------




construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
ARTICLE II


The Credits
 
SECTION 2.01 Commitments. (a) Tranche One Commitments. Subject to the terms and
conditions set forth herein, each Tranche One Lender agrees to make Tranche One
Loans denominated in US Dollars, Sterling, Euro, Canadian Dollars or Swedish
Kronor to the Borrowers from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in (A)
the aggregate Tranche One Credit Exposures exceeding the aggregate Tranche One
Commitments or (B) the Tranche One Credit Exposure of any Lender exceeding its
Tranche One Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Tranche One Loans.


(b)         Tranche Two Commitments. Subject to the terms and conditions set
forth herein, each Tranche Two Lender agrees to make Tranche Two Loans
denominated in US Dollars, Sterling, Euro or Canadian Dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (A) the aggregate Tranche
Two Credit Exposures exceeding the aggregate Tranche Two Commitments or (B) the
Tranche Two Credit Exposure of any Lender exceeding its Tranche Two Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Tranche Two Loans.


SECTION 2.02    Loans and Borrowings. (a) Each Tranche One Loan shall be made as
part of a Tranche One Borrowing consisting of Tranche One Loans of the same Type
and currency made by the Tranche One Lenders ratably in accordance with their
respective Tranche One Commitments. Each Tranche Two Loan shall be made as part
of a Tranche Two Borrowing consisting of Tranche Two Loans of the same Type and
currency made by the Tranche Two Lenders ratably in accordance with their
respective Tranche Two Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve




--------------------------------------------------------------------------------




any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.


(b)         Subject to Section 2.12, (i) each Borrowing denominated in US
Dollars shall be comprised entirely of LIBOR Loans or ABR Loans, (ii) each
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans,
(iii) each Borrowing denominated in Canadian Dollars shall be comprised entirely
of CDOR Loans, (iii) each Borrowing denominated in Sterling or any Alternative
Currency shall be comprised entirely of LIBOR Loans and (iv) each Borrowing
denominated in Swedish Kronor shall be comprised entirely of STIBOR Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.


(c)         At the commencement of each Interest Period for any LIBOR Borrowing,
EURIBOR Borrowing, CDOR Borrowing or STIBOR Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$1,000,000 and not less than US$10,000,000; provided that an ABR
Borrowing under any Tranche may be in an aggregate amount that is equal to the
entire unused balance of the Commitments under such Tranche or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(f). Borrowings of more than one Type may be outstanding at the same time.
(d)        Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.


SECTION 2.03    Requests for Borrowings. To request a Borrowing, the applicable
Borrower or the Company on behalf of the applicable Borrowing Subsidiary shall
deliver to the Agent a written Notice of Borrowing (in a form substantially as
set forth in Exhibit H and signed by a Financial Officer of the Company) (a) in
the case of a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing or a STIBOR
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 1:00 p.m., Local Time, on the date of the proposed Borrowing. Each
such Notice of Borrowing shall specify the following information in compliance
with Section 2.02:
(d)the Borrower requesting such Borrowing;


(e)the Tranche under which such Borrowing is to be made;


(f)the currency and the principal amount of such Borrowing;


(g)the date of such Borrowing, which shall be a Business Day;


(h)the Type of such Borrowing;


(i)in the case of a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing or a
STIBOR Borrowing, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and






--------------------------------------------------------------------------------




(j)the Applicable Funding Account or, in the case of any ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(f),
the identity of the Issuing Bank that made such LC Disbursement.


Any Notice of Borrowing that shall fail to specify any of the information
required by the preceding provisions of this paragraph may be rejected by the
Agent if such failure is not corrected promptly after the Agent shall give
written notice thereof to the applicable Borrower and, if so rejected, will be
of no force or effect. Promptly following receipt of a Notice of Borrowing in
accordance with this Section, the Agent shall advise each Lender that will make
a Loan as part of the requested Borrowing of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
(or to amend, renew or extend) Tranche One Letters of Credit or Tranche Two
Letters of Credit denominated in US Dollars, any Designated Foreign Currency or
any Agreed LC Currency, in each case for its own account, in a form reasonably
acceptable to the Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period; provided that no Issuing Bank,
other than JPMCB, BofA and WFNA, will be required to issue Letters of Credit
denominated in any currency not set forth in such Issuing Bank’s Issuing Bank
Agreement. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, other than an automatic
renewal permitted pursuant to paragraph (c) of this Section)), a Borrower shall
deliver (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Agent, reasonably in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof, whether
such Letter of Credit is to be a Tranche One Letter of Credit or a Tranche Two
Letter of Credit and such other information as shall be necessary to enable the
applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed US$250,000,000,
(ii) the amount of the LC Exposure attributable to Letters of Credit issued by
the applicable Issuing Bank will not exceed the LC Commitment of such Issuing
Bank, (iii) the aggregate Tranche One Credit Exposures shall not exceed the
aggregate Tranche One Commitments, (iv) the Tranche One Credit Exposure of any
Lender will not exceed its Tranche One Commitment, (v) the aggregate Tranche Two
Credit Exposures shall not exceed the aggregate Tranche Two Commitments and (vi)
the Tranche Two Credit Exposure of any Lender will not exceed its Tranche Two
Commitment. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, (B) any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with




--------------------------------------------------------------------------------




jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date and which such Issuing Bank in good faith deems material, (C) shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the date of this Agreement and which such Issuing Bank in good
faith deems material or (D) the issuance of such Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Agent written notice thereof as contemplated in this Section.
 
(c)         Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of such Issuing Bank to prevent any such
renewal from occurring pursuant to the terms of such Letter of Credit by giving
notice to the beneficiary not less than 30 days in advance of such renewal.


(d)         Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Tranche One Lender or Tranche Two
Lender, as applicable, and each Tranche One Lender or Tranche Two Lender, as
applicable, hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Tranche One Percentage or Tranche Two
Percentage, as applicable, from time to time of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Tranche One Lender or Tranche Two Lender, as applicable,
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, in the currency of the applicable Letter of Credit
(or in US Dollars if (i) such Letter of Credit is a Tranche Two Letter of Credit
and the currency of such Letter of Credit is Swedish Kronor or (ii) the currency
of such Letter of Credit is an Agreed LC Currency), such Lender’s Tranche One
Percentage or Tranche Two Percentage, as applicable, of each LC Disbursement
made by such Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Tranche One Commitments or Tranche Two Commitments or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Tranche One
Commitments or Tranche Two Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.


(e)         Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by fax) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement




--------------------------------------------------------------------------------




thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(f)         Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement, in
the currency of such LC Disbursement, not later than (i) if the Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on any Business Day, then 1:30 p.m., New York City time, on such Business
Day or (ii) otherwise, 1:30 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with (A)
in the case of an LC Disbursement in US Dollars, an ABR Borrowing under Section
2.01 in an equivalent amount and (b) in the case of an LC Disbursement in a
currency other than US Dollars, an ABR Borrowing under Section 2.01 in an amount
determined by the applicable Issuing Bank to be sufficient, based on current
Exchange Rates, to enable it to purchase an amount of such currency equal to the
amount of such LC Disbursement, and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If such Borrower fails to make such payment when due
then, upon notice from the applicable Issuing Bank to such Borrower and the
Agent, (i) if (A) such Letter of Credit is a Tranche Two Letter of Credit and
the currency of such Letter of Credit is Swedish Kronor or (B) the currency of
such Letter of Credit is an Agreed LC Currency, the Company’s obligation to
reimburse such LC Disbursement shall be converted into an obligation in US
Dollars in such amount as the applicable Issuing Bank shall determine would be
required, based on current Exchange Rates, to enable it to purchase an amount of
such currency equal to the amount of such LC Disbursement, and (ii) the Agent
shall notify each Tranche One Lender or Tranche Two Lender, as applicable, of
the applicable LC Disbursement, the amount and currency of the payment then due
from the applicable Borrower in respect thereof and such Lender’s Tranche One
Percentage or Tranche Two Percentage thereof. Promptly following receipt of such
notice, each applicable Lender shall pay to the Agent its Tranche One Percentage
or Tranche Two Percentage, as applicable, of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Tranche One Lender or Tranche Two Lender, as applicable (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
applicable Lenders), and the Agent shall promptly pay to such Issuing Bank the
amounts so received by it from the Tranche One Lenders or Tranche Two Lenders,
as applicable. Promptly following receipt by the Agent of any payment from the
Borrower pursuant to this paragraph, the Agent shall distribute such payment to
such Issuing Bank or, to the extent that Tranche One Lenders or Tranche Two
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Tranche One Lenders or Tranche Two Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse such Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.


(g)         Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, (iv) any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section




--------------------------------------------------------------------------------




3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Agent, the Lenders, any Issuing Bank or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that nothing in this Section shall be construed to
excuse an Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a final non-appealable judgment of a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(h)         Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement at (i) in the case of any LC Disbursement denominated in US
Dollars, the rate per annum then applicable to ABR Loans denominated in US
Dollars and made to the Company and (ii) in the case of any LC Disbursement
denominated in any other currency, a rate per annum determined by the applicable
Issuing Bank (which determination will be conclusive absent manifest error) to
represent its cost of funds plus the Applicable Rate used to determine interest
applicable to LIBOR Loans; provided that, if such Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.11(f) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment, and shall be payable on demand or, if no demand
has been made, on the date on which the applicable Borrower reimburses the
applicable LC Disbursement in full.


(i)         Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposures representing more than 50% of the aggregate amount of
the LC Exposures) demanding the deposit of cash collateral pursuant to this
paragraph, each applicable Borrower shall deposit (“Cash Collateralize”) in
respect of each outstanding Letter of Credit issued for such Borrower’s account,
in an account with the Agent, in the name of the Agent and for the benefit of
the Lenders, as applicable, and the applicable Issuing Bank, an amount in cash
and in the currency of such




--------------------------------------------------------------------------------




Letter of Credit equal to the portion of the LC Exposure attributable to such
Letter of Credit as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to Cash Collateralize shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company or any Borrower described in clause (g) or (h) of
Article VI. Each such deposit shall be held by the Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Agent to reimburse the applicable Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposures
representing more than 50% of the aggregate LC Exposures), be applied to satisfy
other obligations of the Borrowers under the Loan Documents. If the Borrowers
are required to provide cash collateral hereunder as a result of the occurrence
of an Event of Default, such cash collateral (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived.


(j)        Designation of Additional Issuing Banks. From time to time, the
Company may by notice to the Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to the Company and the Agent, shall set
forth the LC Commitment of such Lender and shall be executed by such Lender, the
Company and the Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an Issuing Bank. The Issuing Bank
Agreement of any Issuing Bank may limit the currencies in which and the
Borrowers for the accounts of which such Issuing Bank will issue Letters of
Credit, and any such limitations will, as to such Issuing Bank, be deemed to be
incorporated in this Agreement.


(k)        Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Company, the Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.10(b). From and after the
effective date of any such replacement, the successor Issuing Bank shall have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, as the context shall require. After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.


(l)        Issuing Bank Reports. Unless otherwise agreed by the Agent, each
Issuing Bank shall report in writing to the Agent (i) on or prior to each
Business Day on which such Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the currencies and face amounts of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts




--------------------------------------------------------------------------------




thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iii) on any Business Day on which the applicable Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.


SECTION 2.05    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by the later of 2:00
p.m., Local Time and two hours after the delivery by the applicable Borrower of
the related Notice of Borrowing, to the account of the Agent most recently
designated by the Agent for such purpose by notice to the Lenders. The Agent
will make such Loan proceeds available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to the Applicable Funding
Account of such Borrower; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Agent to the applicable Issuing Bank.


(b)        Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and such Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the rate reasonably determined by the Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan.


SECTION 2.06    Interest Elections. (a) Each Borrowing initially shall be of the
permitted Type specified in the applicable Notice of Borrowing and, in the case
of a LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR Borrowing,
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or, in the case of a LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section and on terms consistent with the other
provisions of this Agreement. A Borrower may elect different options with
respect to different portions of an affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans resulting from an election made with
respect to any such portion shall be considered a separate Borrowing.


(b)        To make an election pursuant to this Section, a Borrower shall notify
the Agent of such election by telephone by the time and date that a Notice of
Borrowing would be required under Section 2.03 if such Borrower were requesting
a Borrowing of the Type and in the currency resulting from such election to be
made on the effective date of such election. Each such notice shall be
irrevocable and shall be confirmed promptly by delivery to the Agent of a
written Interest Election Request in a form approved by the Agent and signed by
a Financial Officer on behalf of the applicable Borrower. Notwithstanding any
other provision of this Section, a Borrower shall not be permitted to (i) change
the currency of any Borrowing, (ii) elect an Interest Period that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a




--------------------------------------------------------------------------------




Borrowing not available to such Borrower under the Class of Commitments pursuant
to which such Borrowing was made.


(c)         Each telephonic Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);     


(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)     the currency and Type of the resulting Borrowing; and


(iv)        if the resulting Borrowing is to be a LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a LIBOR Borrowing, EURIBOR
Borrowing, CDOR Borrowing or STIBOR Borrowing but does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
(d)        Promptly following receipt of an Interest Election Request, the Agent
shall advise each affected Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.


(e)        If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a LIBOR Borrowing, EURIBOR Borrowing, CDOR
Borrowing or STIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is prepaid as provided herein, at the end
of such Interest Period such Borrowing shall be continued as a Borrowing of the
same Type with an Interest Period of one month’s duration.


(f)        Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing then, if the Required Lenders shall so request in a notice delivered
to the Company and the Agent, no outstanding Borrowing denominated in US Dollars
may be converted to or continued as a LIBOR Borrowing.


SECTION 2.07    Termination and Reduction and Increase in Commitments. (a)
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.


(b)         The Company may at any time terminate, or from time to time reduce,
the Commitments (ratably as between the Tranches); provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum, in each case
for Borrowings denominated in US Dollars and (ii) the Company shall not
terminate or reduce the Commitments if, after giving effect to such termination
or reduction and to any concurrent payment or prepayment of Loans or LC
Disbursements, the aggregate Credit Exposures under either Tranche would exceed
the aggregate Commitments of such Tranche.




--------------------------------------------------------------------------------






(c)         The Company shall notify the Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least two Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
such notice, the Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked or extended by the Company (by notice to
the Agent on or prior to the specified effective date) if such condition is not
satisfied or the effectiveness of such other credit facilities is delayed. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments of a Tranche shall be made ratably among the applicable
Lenders in accordance with their Commitments of such Tranche.


(d)        The Company may at any time and from time to time, by written notice
to the Agent (which shall promptly deliver a copy to the applicable Lenders)
executed by the Company and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause new Tranche One Commitments or
Tranche Two Commitments to be extended by the Increasing Lenders (or cause the
existing Tranche One Commitments or Tranche Two Commitments of the Increasing
Lenders to be increased, as the case may be) in an amount for each Increasing
Lender set forth in such notice; provided that the new Commitments and increases
in existing Commitments under this paragraph shall not result in the aggregate
Commitments exceeding US$1,500,000,000, and each increase shall be in an
aggregate amount not be less than US$10,000,000 and an integral multiple of
US$1,000,000, (ii) each Increasing Lender, if not already a Lender hereunder,
shall be subject to the approval of the Agent and each Issuing Bank (which
approval shall not be unreasonably withheld) and (iii) each Increasing Lender,
if not already a Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Agent a duly executed accession agreement in a
form satisfactory to the Agent and the Company (an “Accession Agreement”). New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph. Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, such Increasing Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a Lender hereunder.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless, on
the date of such increase, the Agent shall have received a certificate, dated as
of the effective date of such increase and executed by a Financial Officer of
the Company, to the effect that the conditions set forth in clauses (b) and (c)
of Section 4.02 shall be satisfied (with all references in such clauses to a
Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in such clause (b)). Following any extension of a
new Commitment or increase of a Lender’s Commitment pursuant to this Section
2.07, any Loans of the applicable Tranche outstanding prior to the effectiveness
of such extension or increase shall remain outstanding until the ends of the
respective Interest Periods applicable thereto, and shall then be repaid or
refinanced with new Loans made pursuant to Section 2.01 ratably in accordance
with the respective Commitments of the Lenders under such Tranche.


SECTION 2.08    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Agent for the account of each applicable
Lender the then unpaid principal amount of each Loan of such Borrower on the
Maturity Date in the currency of such Loan.






--------------------------------------------------------------------------------




(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Debt of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)         The Agent shall maintain accounts in which it shall record (i) the
currency and amount of each Loan made hereunder, the Class and Type of each such
Loan and, in the case of any LIBOR, EURIBOR, CDOR or STIBOR Loan, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders or any of them and each Lender’s share thereof.


(d)         The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e )        Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note. In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form of Exhibit E hereto. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).


SECTION 2.09.     Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower, in
whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section.


(b)        If the aggregate Credit Exposures under any Tranche shall at any time
exceed 105% of the aggregate Commitments under such Tranche, then the applicable
Borrowers shall, not later than the three Business Days thereafter, prepay one
or more Borrowings under such Tranche in an aggregate principal amount
sufficient to eliminate such excess.


(c)        Prior to any optional or mandatory prepayment of Borrowings
hereunder, the applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.


(d)        The applicable Borrower shall notify the Agent by a fax notice signed
by a Financial Officer on behalf of the applicable Borrower of any prepayment of
a Borrowing hereunder (i) in the case of a Borrowing denominated in US Dollars,
not later than 12:00 noon, Local Time, on the date of such prepayment, and (ii)
in the case of a Borrowing denominated in any other currency, not later than
11:00 a.m., Local Time, on the date of such prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked or extended if such notice of termination is
revoked or extended in accordance with Section 2.07(c). Promptly following
receipt of any such notice, the Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an




--------------------------------------------------------------------------------




advance of a Borrowing of the same Type and in the same currency as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.


SECTION 2.10.    Fees. (a) The Company agrees to pay to the Agent, in US
Dollars, for the account of each Lender, a facility fee, which shall accrue at
the Applicable Rate on the daily amount of each Commitment of such Lender,
whether used or unused, during the period from and including the Closing Date to
but excluding the date on which such Commitment terminates; provided that, if
any Lender continues to have any Credit Exposure under any Tranche after its
Commitment of such Tranche terminates, then such facility fee shall continue to
accrue on the daily amount of such Lender’s Credit Exposure under such Tranche
from and including the date on which such Commitment terminates to but excluding
the date on which such Lender ceases to have any Credit Exposure under such
Tranche. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year, commencing on the first such
date to occur after the Closing Date and, with respect to the Commitments of any
Tranche, on the date on which the Commitments of such Tranche shall terminate;
provided that any facility fees accruing on the Credit Exposure under any
Tranche after the date on which the Commitments of such Tranche terminate shall
be payable on demand. All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)        The Company agrees to pay (i) to the Agent, in US Dollars for the
account of each Tranche One Lender or each Tranche Two Lender, as applicable, a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to LIBOR Loans, on the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s applicable Commitment terminates and the date
on which such Lender ceases to have any LC Exposure and (ii) to each Issuing
Bank a fronting fee, which shall accrue at a rate per annum separately agreed
upon between the Company and the applicable Issuing Bank on the portion of the
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued or becoming payable in respect of Letters of Credit
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Banks pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)        The Company agrees to pay to the Agent and to the Arrangers, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company, the Agent and the Arrangers.


(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Agent or to the Issuing Banks (in the case
of fees payable to them) for distribution (i) in the case of facility fees, to
the Lenders and (ii) in the case of the participation fees, to the Tranche One
Lenders or Tranche Two Lenders, as applicable. Fees paid shall not be refundable
under any circumstances.




--------------------------------------------------------------------------------






SECTION 2.11.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)        The Loans comprising each LIBOR Borrowing shall bear interest at (i)
in the case of a Borrowing denominated in US Dollars, the Adjusted LIBO Rate and
(ii) in the case of a Borrowing denominated in a currency other than US Dollars,
the LIBO Rate, in each case for the Interest Period in effect for such
Borrowing, plus the Applicable Rate.


(c)        The Loans comprising each EURIBOR Borrowing shall bear interest at
the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(d)        The Loans comprising each CDOR Borrowing shall bear interest at the
CDO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(e)        The Loans comprising each STIBOR Borrowing shall bear interest at the
STIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(f)        Notwithstanding the foregoing, if any principal of or interest on any
Loan, B/A or LC Disbursement, any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan or LC Disbursement, 2% plus the interest rate otherwise applicable to
such Loan or LC Disbursement as provided in the preceding paragraphs of this
Section or in Section 2.04 or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans made to the Company as provided in paragraph (a) of
this Section.


(g)        Accrued interest on each Loan under any Tranche shall be payable in
arrears on each Interest Payment Date for such Loan and upon the termination of
the Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan, EURIBOR
Loan, CDOR Loan or STIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.


(h)        All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling, (ii)
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall each be computed on the
basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, CDO Rate, STIBO Rate or Alternate
Base Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing, a EURIBOR Borrowing, a CDOR Borrowing or
a STIBOR Borrowing:


(a)        the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, LIBO Rate, the EURIBO Rate, the CDO Rate or the STIBO
Rate, as the case may be, for such Interest Period; or




--------------------------------------------------------------------------------






(b)        the Agent is advised by a majority in interest of the Lenders that
would make Loans as part of such Borrowing that the Adjusted LIBO Rate, LIBO
Rate, the EURIBO Rate, the CDO Rate or the STIBO Rate, as the case may be, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the Loans included in such Borrowing for such
Interest Period;
then the Agent shall give notice thereof to the Company and the applicable
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Agent notifies the Company and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, an affected LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or
STIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR Borrowing that is
requested to be continued shall (A) if denominated in US Dollars, be continued
as an ABR Borrowing, or (B) otherwise, be repaid on the last day of the then
current Interest Period applicable thereto and (iii) any Notice of Borrowing for
an affected LIBOR Borrowing, EURIBOR Borrowing, CDOR Borrowing or STIBOR
Borrowing shall (A) if denominated in US Dollars, be deemed a request for an ABR
Borrowing, or (B) otherwise, be ineffective.
SECTION 2.13.    Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or Issuing Bank;


(ii)    impose on any Lender or Issuing Bank or the London or European interbank
market or other Relevant Interbank Market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or


(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Company will pay or cause to be paid to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs or expenses incurred or reduction suffered.
(b)        If any Lender or Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the




--------------------------------------------------------------------------------




rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Company will pay or
cause to be paid to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.


(c)        A certificate of a Lender or other Recipient setting forth the amount
or amounts necessary to compensate such Lender or other Recipient or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. In
determining such amount or amounts, such Lender or other Recipient may use any
reasonable averaging and attribution methods. Any such certificate shall contain
a statement as to the calculation of such amount or amounts; provided that such
Lender shall not be required to disclose any information it considers, in its
sole discretion, to be confidential. The Company will pay or cause to be paid to
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.


(d)        Failure or delay on the part of any Lender or other Recipient to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or other Recipient’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or other Recipient
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or other Recipient’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.


SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any LIBOR Loan, EURIBOR Loan,
CDOR Loan or STIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether any such notice may be
revoked or extended under Section 2.09(d) and is revoked or extended in
accordance therewith) or (d) the assignment of any LIBOR Loan, EURIBOR Loan,
CDOR Loan or STIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the applicable Borrower pursuant
to Section 2.17, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense (but not for any lost
profit) attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) with respect to a LIBOR Loan, EURIBOR Loan, CDOR Loan or STIBOR
Loan, the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate or LIBO Rate,
the EURIBO Rate, the CDO Rate or the STIBO Rate, as the case may be, that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan) over (ii) the amount of interest that would




--------------------------------------------------------------------------------




accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the London, European or Canadian interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section and explaining in reasonable
detail the method by which such amount shall have been determined shall be
delivered to the Company and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.


SECTION 2.15.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)        Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.


(c)        Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other satisfactory evidence of such
payment.


(d)        Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within 15 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.05(b) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any




--------------------------------------------------------------------------------




and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).
(f)        Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding the foregoing, in the case of any applicable Borrower that is
not a U.S. Person, the applicable Lender will not be subject to the requirements
of this paragraph (f)(i) unless it has received written notice from such
Borrower advising it of the availability of an exemption or reduction of
withholding Tax under the laws of the jurisdiction in which such Borrower is
located and containing all applicable documentation (together, if requested by
such Lender, with a certified English translation thereof) required to be
completed by such Lender in order to receive any such exemption or reduction,
and such Lender is reasonably satisfied that it is legally able to provide such
documentation to such Borrower.


(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the




--------------------------------------------------------------------------------




meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Company and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.
(g)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(whether in the form of cash or credit) as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall pay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority (but only to the extent of such repayment). Notwithstanding anything
to the contrary in this




--------------------------------------------------------------------------------




paragraph, the indemnified party will be required to pay an amount to an
indemnifying party pursuant to this paragraph only to the extent that such
payment would not place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)        Issuing Bank. For purposes of this Section, the term “Lender” shall
include any Issuing Bank.


SECTION 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment or, if no
such time is expressly required, prior to 12:00 noon, Local Time, on the date
when due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent for the account of the applicable Lenders to such account as the Agent
shall from time to time specify in one or more notices delivered to the Company,
except that payments to be made directly to an Issuing Bank as expressly
provided herein shall be made directly to such party and payments pursuant to
Sections 2.13, 2.14, 2.15, 2.18 and 9.03 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan or LC Disbursement; all other payments hereunder and
under each other Loan Document shall be made in US Dollars. Any payment required
to be made by the Agent hereunder shall be deemed to have been made by the time
required if the Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Agent to make such
payment.


(b)        If at any time insufficient funds are received by the Agent from any
Borrower (or from the Company as guarantor of the Obligations of such Borrower
pursuant to Article VIII) and available to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, towards payment of principal of the Loans and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of such
principal then due to such parties.


(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of its Loans,
participations in LC Disbursements or accrued interest on any of the foregoing
(collectively “Claims”) resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Claims than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Claims of the other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amounts of
their respective Claims; provided that (i) if any such participations




--------------------------------------------------------------------------------




are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Claims to any assignee or
participant, other than to the Company or any Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company and each Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Company or such Borrower in the amount of
such participation.


(d)        Unless the Agent shall have received notice from a Borrower prior to
the date on which any payment is due to the Agent for the account of any Lenders
or Issuing Bank hereunder that such Borrower will not make such payment, the
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or Issuing Bank, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each applicable
Lender or Issuing Bank, as the case may be, severally agrees to repay to the
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Agent, at a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.


(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(d) or (f), 2.06(b), 2.15(e) or 9.03(d) then the
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.


SECTION 2.17.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13 or 2.18, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its affected Loans or other extensions of credit hereunder or
to assign its affected rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13, 2.15 or 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.


(b)        If (i) any Lender requests compensation under Section 2.13 or 2.18,
(ii) any Loan Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender is a Defaulting Lender or (iv) any Lender has
failed to consent to a proposed amendment or waiver that under Section 9.04
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
(or, in circumstances where Section 9.04 does not require the consent of the
Required Lenders, a majority in interest of the Lenders of the affected Class)
shall have granted their consent, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.13 or 2.15) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee




--------------------------------------------------------------------------------




may be another Lender, if a Lender accepts such assignment); provided that
(x) the Company shall have received the prior written consent of the Agent and
each Issuing Bank, which consent, in each case, shall not unreasonably be
withheld, (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal, funded participations and accrued interest and fees) or the
applicable Borrowers (in the case of all other amounts) and (z) in the case of
any such assignment resulting from a claim for compensation under Section 2.13
or 2.18 or payments required to be made pursuant to Section 2.15, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.


SECTION 2.18.    Foreign Subsidiary Costs. (a) If the cost to any Lender of
making or maintaining any Loan to, or participating in any Letter of Credit
issued for the account, any Borrowing Subsidiary is increased (or the amount of
any sum received or receivable by any Lender (or its Applicable Lending Office)
is reduced) by an amount deemed in good faith by such Lender to be material, by
reason of the fact that such Borrower is incorporated in, or conducts business
in, a jurisdiction outside the United States, such Borrowing Subsidiary shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Agent). A certificate of such Lender
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.


(b)        Each Lender will promptly notify the Company and the Agent of any
event of which it has knowledge that will entitle such Lender to additional
interest or payments pursuant to paragraph (a) above, but in any event within 45
days after such Lender obtains actual knowledge thereof; provided that (i) if
any Lender fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable pursuant to this Section 2.18 in respect of any costs resulting from
such event, only be entitled to payment under this Section 2.18 for costs
incurred from and after the date 45 days prior to the date that such Lender does
give such notice and (ii) each Lender will, promptly after obtaining such actual
knowledge, designate a different Applicable Lending Office, if, in the judgment
of such Lender, such designation will avoid the need for, or reduce the amount
of, such compensation and will not be otherwise disadvantageous to such Lender.


SECTION 2.19.    Designation of Borrowing Subsidiaries. On or after the date
hereof, the Company may request the designation of any Subsidiary as a Borrowing
Subsidiary by delivery to the Agent of a Borrowing Subsidiary Agreement executed
by such Subsidiary and the Company. Promptly following receipt of a Borrowing
Subsidiary Agreement, the Agent shall make a copy thereof available to each
Lender. Unless any Lender shall inform the Agent within 10 Business Days (or, in
the case of any such Subsidiary that is incorporated in, or conducts business
in, a jurisdiction outside the United States, 15 Business Days) following the
receipt of such Borrowing Subsidiary Agreement by such Lender that it is
unlawful or, solely in the case of a Subsidiary not organized under the law of a
Borrowing Subsidiary Approved Jurisdiction, contrary to internal policies of
general applicability of such Lender, for such Lender to extend credit to such
Subsidiary (in which case such Subsidiary shall not become a Borrowing
Subsidiary), such Subsidiary shall, upon the satisfaction of the conditions set
forth in Section 4.03, become for all purposes of this Agreement a Borrowing
Subsidiary and a party to this Agreement until the Company shall have executed
and delivered to the Agent a Borrowing Subsidiary Termination with respect to
such Subsidiary, whereupon such Subsidiary




--------------------------------------------------------------------------------




shall cease to be a Borrowing Subsidiary and a party to this Agreement. Promptly
following receipt of any Borrowing Subsidiary Termination, the Agent shall make
a copy thereof available to each Lender. Notwithstanding the second preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Borrowing Subsidiary at a time when any principal of or interest on any Loan to,
or Letter of Credit issued for the account of, such Borrowing Subsidiary shall
be outstanding hereunder; provided that such Borrowing Subsidiary Termination
shall be effective to terminate such Borrowing Subsidiary’s right to make
further Borrowings or to obtain further Letters of Credit under this Agreement.


SECTION 2.20.    Defaulting Lenders. (a)Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(i)    facility fees shall continue to accrue on the amount of the Commitments
of such Defaulting Lender pursuant to Section 2.10(a) only to the extent of the
Credit Exposure of such Defaulting Lender (excluding any portion thereof
constituting LC Exposure of such Defaulting Lender that is subject to
reallocation under clause (iii)(A) below);


(ii)    the Commitments and Credit Exposures of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.04); provided, that this clause (b) shall not
apply in the case of an amendment, waiver or other modification requiring the
consent of each Lender or each Lender affected thereby;


(iii)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:


(A)    all or any part of the Tranche One LC Exposure or Tranche Two LC
Exposure, as the case may be, of such Defaulting Lender shall be reallocated
among the non-Defaulting Tranche One Lenders or non-Defaulting Tranche Two
Lenders, as applicable, in proportion to their respective Tranche One
Percentages or Tranche Two Percentages, but only to the extent (1) the sum of
all non-Defaulting Tranche One Lenders’ Tranche One Credit Exposures plus such
Defaulting Lender’s Tranche One LC Exposure does not exceed the total of all
non-Defaulting Tranche One Lenders’ Tranche One Commitments, (2) the sum of all
non-Defaulting Tranche Two Lenders’ Tranche Two Credit Exposures plus such
Defaulting Lender’s Tranche Two LC Exposure does not exceed the total of all
non-Defaulting Tranche Two Lenders’ Tranche Two Commitments and (3) no Event of
Default is continuing at the time of such reallocation;


(B)    if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Agent (after giving effect to any partial reallocation pursuant to
clause (A) above) cash collateralize for the benefit of the Issuing Banks the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure in
accordance with the procedures set forth in Section 2.04(i) for so long as such
LC Exposure is outstanding;


(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (B) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such portion of such Defaulting Lender’s LC Exposure during the
period such portion is cash collateralized;






--------------------------------------------------------------------------------




(D)    if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (A) above, then the fees payable to the Lenders pursuant to Section
2.10(b) shall be adjusted in accordance with the amounts of such LC Exposure
allocated to the non-Defaulting Lenders; and


(E)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (A) above is neither reallocated nor
cash collateralized pursuant to clause (A) or (B) above, then, without prejudice
to any rights or remedies of the Issuing Banks or any other Lender hereunder,
all facility fees that otherwise would have been payable under Section 2.10(a)
to such Defaulting Lender with respect to such portion of its LC Exposure, and
all letter of credit fees payable under Section 2.10(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.


(b)        So long as any Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit under a Tranche in
which such Lender has a Commitment unless it is reasonably satisfied that such
Lender’s LC Exposure will be 100% reallocated to the non-Defaulting Lenders
and/or cash collateralized as provided above, and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders of the applicable Tranche in a manner consistent with
clause (a)(i)(A) of this Section (and such Defaulting Lender shall not
participate therein).


(c)        If (i) a Bankruptcy Event with respect to a parent entity of any
Lender shall occur following the Closing Date and for so long as such event
shall continue or (ii) an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit unless such Issuing
Bank, as the case may be, shall have entered into arrangements with the
Borrowers or such Lender, reasonably satisfactory to such Issuing Bank to
eliminate any risk to it in respect of such Lender hereunder.


(d)        In the event that the Agent, the Company and each Issuing Bank shall
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposures of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitments and on
such date such Lender shall purchase at par such of the Tranche One Loans and/or
Tranche Two Loans of the other Lenders, and such funded participations in LC
Disbursements, as the Agent shall determine to be necessary in order for the
Lenders to hold such Loans and funded participations in accordance with their
applicable Tranche Percentages.


SECTION 2.21.    Illegality. Notwithstanding the foregoing provisions of this
Article II, if, on or after the Closing Date, the adoption or taking effect of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the implementation, interpretation or
administration thereof by any Governmental Authority charged with the
implementation, interpretation or administration thereof, or compliance by any
Lender (or its Eurocurrency Lending Office) with any request, rule, guideline or
directive (whether or not having the force of law) of any such Governmental
Authority shall make it unlawful or impossible for any Lender (or its
Eurocurrency Lending Office) to make, maintain or fund its Eurocurrency Loans,
or for any Issuing Bank to issue Letters of Credit, in any currency and such
Lender or Issuing Bank shall so notify the Agent, the Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon until such Lender
or Issuing Bank notifies the Company and the Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender or Issuing Bank
agrees to




--------------------------------------------------------------------------------




do promptly upon becoming aware that such circumstances no longer exist), the
obligation of such Lender to make Eurocurrency Loans or of such Issuing Bank to
issue Letters of Credit in such currency shall be suspended. Before giving any
notice to the Agent pursuant to this Section, any such Lender shall designate a
different Eurocurrency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If any such Lender shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Eurocurrency Loans to maturity and shall so specify in such notice, the
applicable Borrowers shall immediately prepay in full the then outstanding
principal amount of each such Eurocurrency Loan, together with accrued interest
thereon. Concurrently with prepaying each such Eurocurrency Loan denominated in
US Dollars, each such Borrower shall borrow an ABR Loan in an equal principal
amount from such Lender (on which interest and principal shall be payable
contemporaneously with the related Eurocurrency Loans of the other Lenders), and
such Lender shall make such an ABR Loan.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Company represents and warrants that:
SECTION 3.01.    Corporate Existence and Power. The Company and each Borrowing
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.


SECTION 3.02.    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of this Agreement and each
other Loan Document to which it is a party are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Governmental Authority and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws of the Company
or any Borrowing Subsidiary or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Company or any of its Subsidiaries
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.


SECTION 3.03.    Binding Effect. This Agreement and each other Loan Document to
which it is a party has been duly executed and delivered by each Borrower and
constitutes a valid and binding agreement of each Borrower, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


SECTION 3.04.    Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of December 31, 2014, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2014, a copy of which has been
heretofore made available to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.






--------------------------------------------------------------------------------




(b)        The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of September 30, 2015 and the related unaudited
consolidated statements of operations and cash flows for the nine months then
ended, set forth in the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2015, a copy of which has been heretofore made
available to each of the Lenders, fairly present, in conformity with GAAP to the
extent described in note 1 thereto applied on a basis consistent with the
financial statements referred to in paragraph (a) of this Section, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such nine month period (subject to normal year-end adjustments).


(c)        Except as reflected in the financial statements referred to in
paragraph (b) above, between December 31, 2014, and the date hereof, there has
been no material adverse change in the business, financial position, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.


SECTION 3.05.    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries considered as a whole or which in any
manner draws into question the validity of this Agreement or any other Loan
Document.


SECTION 3.06    Compliance with ERISA. Except to the extent that failure to so
fulfill its obligations or be in compliance could not materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan. No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (b) failed to make any required contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code (or any successor
provisions thereto) or (c) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA if such
action, failure or incurrence could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.


SECTION 3.07.    Environmental Matters. In the ordinary course of its business,
the Company reviews, or causes its Subsidiaries to review, the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries. On the basis of this review, the Company has reasonably
concluded that any associated liabilities and costs, as identified and evaluated
by the Company in accordance with GAAP, including the costs of compliance with
Environmental Laws, any capital or operating expenditures required for clean-up
or closure of their properties, any capital or operating expenditures required
to achieve or maintain compliance with environmental protection standards
imposed by law or as a condition of any license, permit or contract, any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with on or off-site disposal of wastes or Hazardous Substances,
and any liabilities to third parties, including employees, and any related costs
and expenses) are unlikely to have a material adverse effect on the business,




--------------------------------------------------------------------------------




financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, considered as a whole.


SECTION 3.08.    Taxes. United States Federal income tax returns of the Company,
which files a consolidated domestic return, have been examined through the
fiscal year ended December 31, 2012 and closed through the fiscal year ended
December 31, 2012. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any Subsidiary, excluding
assessments currently being contested in good faith by appropriate proceedings.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate.


SECTION 3.09.    Subsidiaries. Each of the Company’s corporate Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.


SECTION 3.10.    Not an Investment Company. Neither the Company nor any of the
Borrowing Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


SECTION 3.11.    Full Disclosure. All information heretofore furnished by any
Borrower to the Agent or any Lender for purposes of or in connection with the
Loan Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by any Borrower to the Agent or any Lender will
be, when taken as a whole, true and accurate in all material respects on the
date as of which such information is stated or certified. The Company has
disclosed to the Lenders in writing any and all facts which materially and
adversely affect or may affect (to the extent the Company can now reasonably
foresee), the business, operations or financial condition of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of any Borrower to
perform its obligations under the Loan Documents.


SECTION 3.12.    Federal Reserve Regulations. None of the Company or any its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying “margin stock” (within the
meaning of Regulation U) or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within such meaning).


SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their directors, officers and
employees with applicable Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and their respective officers and directors and to the
knowledge of the Company its employees are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Company, any
Subsidiary or to the knowledge of the Company or any Subsidiary any of their
respective directors, officers or employees is a Sanctioned Person.








--------------------------------------------------------------------------------














ARTICLE IV


CONDITIONS


SECTION 4.01.    Effectiveness. This Agreement shall become effective as
provided in Section 9.08, subject to the satisfaction of the following
conditions:


(a)        The Agent shall have received the following documents, each dated the
Closing Date unless otherwise indicated:


(i)    an opinion of Ivonne M. Cabrera, General Counsel for the Company,
substantially in the form of Exhibit C hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request; and


(ii)    all documents and certificates the Agent may reasonably request relating
to the organization, existence and good standing of the Borrowers, the corporate
authority for, and the authorization and validity of, each Loan Document, the
financial condition of each of the Borrowers and any other matters relevant
hereto, all in form and substance satisfactory to the Agent.


(b)        The commitments under the Existing Credit Agreement shall have been
or shall simultaneously be terminated, any amounts outstanding or accrued for
the accounts of the lenders thereunder shall have been paid in full and the
Agent shall have received such evidence as it shall reasonably have requested as
to the satisfaction of such conditions.


(c)        The Agent and the Arrangers shall have received all fees and other
amounts due and payable hereunder or pursuant to the commitment letter or fee
letters entered into by any of them and the Company on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document or under such commitment letter.


(d)        The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.


The Agent shall promptly notify the Company and the Lenders of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.
SECTION 4.02.    Each Credit Event. The obligation of any Lender to make a Loan
on the occasion of any Borrowing, and the obligation of any Issuing Bank to
issue any Letter of Credit, is subject to the satisfaction of the following
conditions:




--------------------------------------------------------------------------------




(a)        receipt by the Agent of a Notice of Borrowing or request for the
issuance of such Letter of Credit as required by Section 2.02 or 2.04;


(b)        the fact that, immediately before and after such Borrowing, no
Default or Event of Default shall have occurred and be continuing; and


(c)        the fact that the representations and warranties of the Borrowers
contained in this Agreement (except, in the case of (i) any Borrowing after the
Closing Date, the representations and warranties set forth in Section 3.04(c)
and (ii) any Refunding Borrowing, the representations and warranties set forth
in Sections 3.05 and 3.07 as to any matter which has theretofore been disclosed
in writing by the Company to the Agent) or in the applicable Borrowing
Subsidiary Agreement shall be true on and as of the date of such Borrowing.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrowers on the date of such Borrowing as to the facts specified in
clauses (b) and (c) of this Section.
SECTION 4.03.    Joinder of and Initial Credit Event for each Borrowing
Subsidiary. The effectiveness of the designation of, obligation of each Lender
to make initial Loans to, any Borrowing Subsidiary is subject to the
satisfaction of the following conditions:


(a)        The Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement duly executed by all parties
thereto.


(b)        The Agent shall have received a favorable written opinion of counsel
for such Borrowing Subsidiary reasonably satisfactory to the Agent,
substantially in the form of Exhibit D and covering such additional matters
relating to such Borrowing Subsidiary, the transactions contemplated hereby or
its Borrowing Subsidiary Agreement as the Agent may reasonably request.


(c)        The Agent shall have received all documents and certificates the
Agent may reasonably request relating to the organization, existence and good
standing of such Borrowing Subsidiary, the corporate authority for, and the
authorization of the transactions contemplated hereby as they relate to such
Borrowing Subsidiary, the financial condition of such Borrowing Subsidiary and
any other matters relevant hereto, and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such transactions
all in form and substance satisfactory to the Agent.


(d)        The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.


ARTICLE V


COVENANTS


The Company agrees that, so long as the Commitments shall remain in effect, or
any Letter of Credit shall remain outstanding, or the principal of or interest
on any Loan or LC Disbursement, any fees or any other expenses or amounts
payable hereunder or under any other Loan Document shall be unpaid:
SECTION 5.01.    Information. The Company will deliver to each of the Lenders:






--------------------------------------------------------------------------------




(a)        as soon as available and in any event within 90 days after the end of
each fiscal year of the Company or, if earlier, within five days after the
Company’s applicable deadline for the filing of its Annual Report on Form 10-K
with the Securities and Exchange Commission, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of operations, stockholder’s equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (it being understood that the requirement
to deliver such information shall be satisfied if the Company’s Annual Report on
Form 10-K for such fiscal year containing such information is available on the
website of the Securities and Exchange Commission at http://www.sec.gov), all
reported on in a manner acceptable to the Securities and Exchange Commission
(without a “going concern” opinion and without any qualification or exception as
to the scope of such audit) by PricewaterhouseCoopers LLP or another independent
registered public accounting firm of nationally recognized standing;


(b)        as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company or, if
earlier, within five days after the Company’s applicable deadline for the filing
of its Quarterly Report on Form 10-Q with the Securities and Exchange
Commission, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of operations for such quarter and for the portion of the Company’s fiscal year
ended at the end of such quarter and the related consolidated statements of cash
flows for the portion of the Company’s fiscal year ended at the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Company’s previous
fiscal year (it being understood that the requirement to deliver such
information shall be satisfied if the Company’s Quarterly Report on Form 10‑Q
for such fiscal quarter containing such information is available on the website
of the Securities and Exchange Commission at http://www.sec.gov), all presented
and certified in accordance with rules and regulations of the Securities and
Exchange Commission;


(c)        within the applicable periods set forth under clauses (a) and (b)
above, a certificate of the chief financial officer or the chief accounting
officer of the Company (x) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Section 5.07 on the date of such financial statements,
(y) stating that the Company is in compliance with Section 5.08 and setting
forth in reasonable detail any appropriate calculations required to establish
such compliance, and (z) stating whether any Default or Event of Default exists
on the date of such certificate and, if any Default or Event of Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;


(d)        simultaneously with the delivery of each certificate referred to in
clause (c) above with respect to a completed fiscal year referred to in
clause (a) above, a statement of the independent registered public accounting
firm which reported on such statements (i) stating whether anything has come to
their attention to cause them to believe that any Default or Event of Default
existed on the date of such statements and (ii) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to clause (c) above;


(e)        within five Business Days after any executive officer of the Company
obtains actual knowledge of any Default or Event of Default, if such Default is
then continuing, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;






--------------------------------------------------------------------------------




(f)        promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed if not filed with the Securities and Exchange Commission electronically;


(g)        if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan has been terminated, a
copy of such notice; (iii) expects a Multiemployer Plan to be insolvent under
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), a certificate
of the chief financial officer or the chief accounting officer of the Company
setting forth details as to such occurrence and action, if any, which the
Company or applicable member of the ERISA Group is required or proposes to
take,; (iv) determines that any Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), a certificate of the chief financial officer or the
chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take; (v) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (vi) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (vii) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (viii) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA while such member is a “substantial employer” (within the
meaning of such Section) with respect to such Plan, a copy of such notice; or
(ix) fails to make any required payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or makes any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code, or any successor
provisions thereto, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take; provided, however, that certificates from the
chief financial officer or the chief accounting officer of the Company shall be
required only if such occurrence or action is reasonably likely to have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole;


(h)        promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;


(i)        promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and


(j)        from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.






--------------------------------------------------------------------------------




SECTION 5.02.    Payment of Obligations. The Company will pay and discharge, and
will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.


SECTION 5.03.    Maintenance of Property; Insurance. (a) The Company will keep,
and will cause each Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
(b)        The Company will, and will cause each of its Subsidiaries to,
maintain (either in the name of the Company or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.


SECTION 5.04.    Conduct of Business and Maintenance of Existence. The Company
will continue, and will cause each Subsidiary to continue, to engage in business
of the same general type as now conducted by the Company and its Subsidiaries,
and will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (a) the merger of a Subsidiary into the
Company or the merger or consolidation of a Subsidiary with or into another
Person (other than the Company) and if, in each case, after giving effect
thereto, no Default shall have occurred and be continuing, (b) the termination
of the corporate existence, rights, privileges or franchises, or a change in the
business of, any Subsidiary that is not a Borrowing Subsidiary if the Company in
good faith determines that such termination or change is in the best interest of
the Company and is not materially disadvantageous to the Lenders or (c) the
termination of the corporate existence, rights, privileges or franchises, or
other dissolution or winding up of any Subsidiary that is not a Borrowing
Subsidiary, if all or substantially all of the assets of such Subsidiary are
assigned, transferred, sold, or otherwise alienated to any entity which is also
a Subsidiary.


SECTION 5.05.    Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of Governmental Authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where (a) the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (b) such failure does not have a
material adverse effect on the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries, taken
as a whole. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and applicable Sanctions.


SECTION 5.06.    Inspection of Property, Books and Records. The Company will
keep, and will cause each Subsidiary to keep, proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit
representatives of any Lender at such Lender’s expense, and will cause each
Subsidiary to permit representatives of the Agent at the Agent’s expense, to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.




--------------------------------------------------------------------------------






SECTION 5.07.    Interest Coverage Ratio. The Company will not permit the ratio
of Consolidated EBITDA to Consolidated Net Interest Expense, for any period of
four consecutive fiscal quarters commencing before or after the date hereof and
ending after the date hereof, be less than 3.00:1.00.


SECTION 5.08.    Negative Pledge. Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:


(a)        Liens existing on the Closing Date securing Debt outstanding on the
Closing Date in an aggregate principal amount not exceeding the US Dollar
Equivalent of US$75,000,000;


(b)        any Lien existing on any asset of any corporation or other Person at
the time such corporation or other Person becomes a Subsidiary and not created
in contemplation of such event;


(c)        any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;


(d)        any Lien on any asset of any corporation or other Person existing at
the time such corporation or other Person is merged or consolidated with or into
the Company or a Subsidiary and not created in contemplation of such event;


(e)        any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;


(f)        any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;


(g)        Liens arising in the ordinary course of its business which (i) do not
secure Debt, (ii) do not secure any obligation in an amount exceeding the US
Dollar Equivalent of US$150,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business; and


(h)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal amount at any time outstanding
not to exceed 10% of Consolidated Net Worth.


SECTION 5.09.    Consolidations, Mergers and Sales of Assets. The Company and
its Subsidiaries will not (a) consolidate or merge with or into any other Person
(other than the Company or any of its Subsidiaries; provided that the Company
may not merge with a Subsidiary organized in a jurisdiction other than the
United States of America, any State thereof or the District of Columbia unless
the Company is the surviving corporation in such merger), except as expressly
permitted by Section 5.04, or (b) sell, lease or otherwise transfer, directly or
indirectly (including through a merger or consolidation, and whether in one
transaction or in a series of transactions), all or a substantial part of the
assets (other than inventory sold in the ordinary course of business) of the
Company and its Subsidiaries, taken as a whole, other than to the Company and
its Subsidiaries. For purposes of this Section, a substantial part of the assets
of the Company and its Subsidiaries, taken as a whole, shall mean 20% or more of
the consolidated total assets of the Company and its Consolidated Subsidiaries.






--------------------------------------------------------------------------------




SECTION 5.10.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans and the Letters of Credit will be used only for working capital and
general corporate purposes. No part of the proceeds of any Loan will be used,
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board of Governors, including Regulations T, U and X. The
Company shall not directly or, to its knowledge, indirectly use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not directly or, to the knowledge of the Company or
its Subsidiaries, indirectly use, the proceeds of any Borrowing or any Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws, or (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person referred to in clause (a) or (b) of the definition of such
term, or any Person known by it to be a Sanctioned Person referred to in clause
(c) of the definition of such term, or in any Sanctioned Country, in each case
in any manner that, if undertaken by the Company, would result in the violation
of any applicable Sanctions specified in clause (a) of the defined term
“Sanctions.”


ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:


(a)        any Borrower shall fail to pay (i) any principal on any Loan for a
period of more than 2 Business Days after the same shall become due or (ii)
interest on any Loan or any fees or any other amount payable hereunder or under
any other Loan Document for a period of more than 5 Business Days after the same
shall become due;


(b)        any Borrower shall fail to observe or perform any covenant contained
in Section 5.04 (with respect to existence of the Company and each Borrowing
Subsidiary), Sections 5.07 to 5.10, inclusive, or Section 5.01(e) (but only so
long as the Default or Event of Default referred to in Section 5.01(e) is
continuing);


(c)        any Borrower shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those covered by clause (a)
or (b) above) for 10 days after written notice thereof has been given to such
Borrower, or the Company on its behalf, by the Agent at the request of any
Lender;


(d)        any representation, warranty, certification or statement made (or
deemed made) by the Company in this Agreement or by any other Borrower in the
applicable Borrowing Subsidiary Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);


(e)        the Company or any Subsidiary shall fail to make any payment in
respect of any Material Debt when due or within any applicable grace period;


(f)        any event or condition shall occur which results in the acceleration
of the maturity of any Material Debt or enables the holder of such Debt or
obligor with respect to any commitment to provide such Debt or any Person acting
on such holder’s or obligor’s behalf to accelerate the maturity thereof or,
because such event or condition constitutes a default or event of default or
similar event, however defined, under the instrument governing such commitment,
to terminate such commitment;




--------------------------------------------------------------------------------






(g)        the Company or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;


(h)        an involuntary case or other proceeding shall be commenced against
the Company or any Material Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;


(i)        any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating at any given time in excess of US$150,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan under a “distress termination” within the meaning of
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition described in Section 4042(a) of ERISA or any successor
provision thereto shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of US$100,000,000;


(j)        a judgment or order for the payment of money in excess of the US
Dollar Equivalent of US$150,000,000 shall be rendered against the Company or any
Subsidiary and such judgment or order shall continue unsatisfied and unstayed
for a period of 30 days; or


(k)        a Change in Control shall occur;


then, and in every such event, the Agent shall, at the request of the Required
Lenders, by notice to the Company take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments (if any)
and (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrowers accrued under all Loan Documents, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event with respect to any Borrower described in clause (g) or (h) above, the
Commitments (if any) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrowers accrued hereunder or
under any other Loan Document, shall automatically become due and payable,
without presentment, demand,




--------------------------------------------------------------------------------




protest or any other notice of any kind, all of which are hereby expressly
waived by the each Borrower, anything contained herein to the contrary
notwithstanding.
SECTION 6.02.    Notice of Default. The Agent shall give notice to the Company
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.


ARTICLE VII


THE AGENT


SECTION 7.01.    Appointment and Authorization. Each Lender and Issuing Bank
irrevocably appoints and authorizes the Agent to take such action and to
exercise such powers under the Loan Documents as are delegated to the Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.


SECTION 7.02.    Agent and Affiliates. JPMCB shall have the same rights and
powers under the Loan Documents as any other Lender or Issuing Bank and may
exercise or refrain from exercising the same as though it were not the Agent,
and JPMCB and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or any other Affiliate
of the Company as if it were not the Agent hereunder, and without any duty to
account therefor to the Lenders.


SECTION 7.03.    Action by Agent. The obligations of the Agent hereunder are
only those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents); provided that the Agent shall not be required to take any action
that, in its opinion, could expose the Agent to liability or be contrary to any
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or any other Affiliate of the Company that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.


SECTION 7.04.    Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.


SECTION 7.05.    Liability of Agent. Neither the Agent nor any of its Related
Parties shall be liable for any action taken or not taken by it in connection
herewith (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (b) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). Neither
the Agent nor any of its Related Parties shall be deemed to have knowledge of
any Default unless and until




--------------------------------------------------------------------------------




written notice thereof (stating that it is a “notice of default”) is given to
the Agent by the Company or any Lender, and neither the Agent nor any of its
Related Parties shall be responsible for or have any duty to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder, or the contents of any
certificate, report or other document delivered thereunder or in connection
therewith; (ii) the performance or observance of any of the covenants or
agreements of any Borrower or any Lender; (iii) the satisfaction of any
condition specified in Article IV, except receipt of items required to be
delivered to the Agent; or (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection herewith. Without limiting the foregoing, the
Agent shall have no obligation to take any action under Section 5.06. The Agent
shall be entitled to rely, and shall not incur any liability for relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Agent also shall be
entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and may act upon any such statement prior to receipt of written
confirmation thereof.


SECTION 7.06.    Credit Decision. Each Lender and Issuing Bank acknowledges that
it has, independently and without reliance upon the Agent, any Arranger, any
Syndication Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent,
any Arranger, any Syndication Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement. Each Lender and Issuing Bank, by delivering its signature page to
this Agreement, or delivering its signature page to an Assignment and Assumption
or an Accession Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Agent or the
Lenders and Issuing Banks on the Effective Date.


SECTION 7.07.    Successor Agent. The Agent may resign at any time by giving
notice thereof to the Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least US$500,000,000. Upon the
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article and of
Section 9.03 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.


SECTION 7.08.    Arrangers and Syndication Agents. The Arrangers and Syndication
Agents shall, in their capacities as such, have no responsibilities, obligations
or liabilities under any Loan Document.


SECTION 7.09    Agent Designees. The Agent is hereby authorized to designate one
of its Affiliates (the “Agent Designee”) to perform the functions of the Agent
with respect to Borrowings




--------------------------------------------------------------------------------




denominated in any Designated Foreign Currency. The Agent shall designate the
Agent Designee by notice to the Company and the Lenders (and may from time to
time replace the Agent Designee with any of its Affiliates by notice to the
Company and the Lenders). Upon and after any such designation, (a) copies of all
Notices of Borrowing and all other notices required to be delivered hereunder
with respect to Designated Foreign Currency Borrowings shall be delivered to
both the Agent and the Agent Designee and (b) all references hereunder to the
“Agent” and “Agent in London” in the context of Borrowings denominated in any
Designated Foreign Currency shall be construed as including references to the
Agent Designee. The Agent hereby designates J.P. Morgan Europe Limited as the
initial Agent Designee.


ARTICLE VIII


GUARANTEE
In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the Obligations of the Borrowing
Subsidiaries. The Company further agrees that the due and punctual payment of
the Obligations of the Borrowing Subsidiaries may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company under this Article VIII shall not be affected by
(a) the failure of any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrowing Subsidiary under the provisions of this
Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations of any
Borrowing Subsidiary; (c) any rescission, waiver, amendment or modification of,
or release of any Borrowing Subsidiary from, any of the terms or provisions
applicable to any Borrowing Subsidiary of this Agreement, any Borrowing
Subsidiary Agreement or any other Loan Document; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations of any Borrowing Subsidiary; (e) the failure of any Lender to assert
any claim or demand or to enforce any remedy under any Loan Document or any
other agreement or instrument; (f) any default, failure or delay, willful or
otherwise, in the performance of the Obligations of any Borrowing Subsidiary; or
(g) any other act (other than payment or performance of the Obligations of any
Borrowing Subsidiary), omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of the Company or otherwise operate
as a discharge of the Company as Guarantor as a matter of law or equity or which
would impair or eliminate any right of the Company to subrogation.
The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding of any
Borrowing Subsidiary shall have stayed the accrual or collection of any of the
Obligations of such Borrowing Subsidiary or operated as a discharge thereof) and
not merely of collection, and waives any right to require that any resort be had
by any Lender to any balance of any deposit account or credit on the books of
any Lender in favor of any Borrower or Subsidiary or any other Person.
The obligations of the Company under this Article VIII shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations of any Borrowing Subsidiary, any impossibility in the performance of
the Obligations of




--------------------------------------------------------------------------------




any Borrowing Subsidiary, any law or regulation of any jurisdiction or any other
event affecting any term of the Obligations of any Borrowing Subsidiary or
otherwise.
The Company further agrees that its obligations under this Article VIII shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation of any Borrowing Subsidiary is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
any Lender may have at law or in equity against the Company by virtue hereof,
upon the failure of any Borrowing Subsidiary to pay any Obligation of such
Borrowing Subsidiary when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Agent, forthwith
pay, or cause to be paid, to the Agent for distribution to the Lenders in cash
an amount equal to the unpaid principal amount of such Obligation. The Company
further agrees that if payment in respect of any such Obligation shall be due in
a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any legal prohibition, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of any Lender, not consistent with the protection
of its rights or interests, then, at the election of such Lender, the Company
shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Lender against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.
Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Lender shall, in a reasonable manner, assign to the Company the
amount of such Obligation owed to such Lender and so paid, such assignment to be
pro tanto to the extent to which the Obligation in question was discharged by
the Company, or, if requested by the Company, make such disposition thereof as
the Company shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender). Upon payment by the Company of any
sums as provided above, all rights of the Company against any Borrowing
Subsidiary arising as a result thereof by way of right of subrogation or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all the Obligations owed by such
Borrowing Subsidiary to the Lenders.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:


(i)    in the case of any Borrower, to its (or, in the case of a Borrowing
Subsidiary, to it in care of the Company) at 3005 Highland Parkway, Suite 200,
Downers Grove, Illinois 60515, Attention of Treasurer  (Fax No. 630-743-2671);


(ii)    if to the Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin, Floor 10,
Houston, TX 77002, Attention of Shannon Handcox (Fax No.: (713) 750-2878), with
copies to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New
York 10179, Attention




--------------------------------------------------------------------------------




of Richard Duker (Fax No.: (212) 270-5100), and with respect to any Designated
Foreign Currency Borrowing, to J. P. Morgan Europe Limited, 25 Bank Street,
Floor 6, Canary Wharf, London, E14 5JP, United Kingdom, Attention of Agency
Department (Fax No.: 44 207 7772360) or to any other Agent Designee as directed
by the Agent; and


(iii)    in the case of any Lender, at its address or facsimile number set forth
in its Administrative Questionnaire.
Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.
(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. Any notices or other
communications to the Agent, the Company or any Borrowing Subsidiary may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.


(c)        Unless the Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as the
“return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice of communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.


SECTION 9.02.    No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


SECTION 9.03.    Expenses; Indemnification. (a) The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent and the Arrangers, including
reasonable fees and disbursements of counsel for the Agent and the Arrangers, in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of the Loan Documents, any waiver or consent
under any Loan Document or any amendment hereof or thereof or any Default or
alleged Default under any Loan Document and (ii) if an Event of Default occurs,
all reasonable out-of-pocket expenses incurred by the Agent and each Lender,
including fees and disbursements of counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.






--------------------------------------------------------------------------------




(b)        The Company agrees to indemnify the Agent, each Arranger, each Lender
and the respective Related Parties of the foregoing (each an “Indemnitee”) and
hold each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee or any other party to this Agreement
shall be designated a party thereto) brought or threatened relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
Loans hereunder; provided that no Indemnitee shall have the right to be
indemnified hereunder for any such losses, liabilities, claims, damages or
expenses to the extent incurred (i) as the result of any such Indemnitee’s (or
its Related Parties) gross negligence or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction, or (ii) by a Lender or
its Related Parties in connection with a proceeding with any other Lender or any
Assignee or Participant that (x) arises in connection with an assignment,
participation or other transfer pursuant to Section 9.05, (y) does not relate to
any action taken or failed to be taken by any Borrower and (z) does not relate
to any right or obligation of any Borrower.


(c)        To the extent permitted by applicable law, neither the Company nor
any Borrowing Subsidiary shall assert, or permit any of its Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
such damages arise from such Indemnitees’ gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment (it being understood and agreed that the foregoing does
not constitute a waiver of any claim or other right with respect to any breach
by any Indemnitee of its obligations under Section 9.13). No party hereto, or
any of its Related Parties, shall have any liability, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or the use of the proceeds thereof, and
no party hereto shall assert, or permit any of its Affiliates or Related Parties
to assert, and each hereby waives, any such liability (it being understood and
agreed that nothing in this sentence shall relieve the Company or the Borrowing
Subsidiaries of their obligations under the preceding paragraphs of this Section
9.03).


(d)        To the extent that the Borrowers fail to pay any amount required to
be paid by them under paragraph (a) or (b) of this Section to the Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the agent (or any such sub-agent), such Issuing Bank
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or such sub-agent) or
such Issuing Bank in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or any Issuing
Bank in connection with such capacity. For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
total Credit Exposures and unused Commitments.


SECTION 9.04.    Amendments and Waivers. None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Company, the Agent and the Required Lenders and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders, provided
that (a) any provision of this Agreement or any other Loan




--------------------------------------------------------------------------------




Document may be amended by an agreement in writing entered into by the Company
and the Agent to cure any ambiguity, omission, defect or inconsistency so long
as, in each case, (i) such amendment does not adversely affect the rights of any
Lender or (ii) the Lenders shall have received at least five Business Days’
prior written notice thereof and the Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (b) no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon or reduce any
fees payable hereunder without the written consent of each Lender affected
thereby, (iii) postpone the scheduled maturity date of any Loan or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or permit the issuance of any Letter of
Credit expiring after the Maturity Date, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.16(b) or 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of this
Agreement specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release or
limit the obligations of the Company in respect of its Guarantee under Article
VIII, or (vii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans or participating in Letters of Credit of either Class differently
than those holding Loans or participating in Letters of Credit of the other
Class, without the written consent of Lenders representing a majority in
interest of such affected Class; provided further that (1) no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Agent or any Issuing Bank without the prior written consent of the Agent or such
Issuing Bank, as the case may be, and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one Class (but not the Lenders of the
other Class) may be effected by an agreement or agreements in writing entered
into by the Company and the percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (b)(i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification or (y)
in the case of any amendment, waiver or other modification referred to in clause
(b) of the first proviso of this paragraph, any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification. Notwithstanding the foregoing, the LC Commitment of any Issuing
Bank may be reduced or increased by an agreement between such Issuing Bank and
the Company (such increase or decrease to become effective upon the delivery of
a notice thereof, executed by such Issuing Bank and the Company, to the Agent).


SECTION 9.05.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that (i) no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations




--------------------------------------------------------------------------------




hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in this Section), the Arrangers, the
Syndication Agents and, to the extent expressly contemplated hereby, the Agent
Designees and the Related Parties of any of the Agent, the Arrangers, the
Syndication Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)        Any Lender may at any time grant to one or more Eligible Assignees
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Lender of a participating
interest to a Participant, whether or not upon notice to the Company and the
Agent, such Lender shall remain solely responsible for the performance of its
obligations hereunder, which obligations shall remain unchanged, and the
relevant Borrower and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (b) of the first
proviso to Section 9.04 without the consent of the Participant. Each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 2.18
with respect to its participating interest (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the granting Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17(b) with respect to any Participant. An
assignment or other transfer which is not permitted by paragraph (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this paragraph (b). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
any Loan Document (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans, Commitments or other obligations under this
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Loans, Commitments or other obligations are in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.


(c)        (i) Subject to the conditions set forth in paragraph (c)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of (A)
the Company; provided that no consent of the Company shall be required for
assignments to an Affiliate of such Lender, any other Lender (other than a
Defaulting Lender), an Approved Fund or, if an Event of Default has occurred and
is continuing,




--------------------------------------------------------------------------------




any Eligible Assignee, (B) the Agent and (C) each Issuing Bank; provided that no
consent of the Agent shall be required for assignments to a Lender, an Affiliate
of a Lender or an Approved Fund.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the Company and the
Agent otherwise consents; provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that only one such processing and recordation fee shall be
payable in the event of simultaneous assignments from any Lender or its Approved
Funds to one or more other Approved Funds of such Lender;


(D)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws; and


(E)    if the Assignee is not incorporated under the laws of the United States
of America or a State thereof, it shall deliver to the Company and the Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 2.15.


(iii)    Subject to the satisfaction of all requirements of this Section,
including the acceptance and recording thereof pursuant to paragraph (c)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.14,
2.15 and 2.18 (in each case, with respect to facts and circumstances occurring
on or prior to the effective date of such assignment) and of Section 9.03).


(iv)    The Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it that records of the names and addresses of the
Lenders, and the Commitment of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to




--------------------------------------------------------------------------------




the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and, as to entries pertaining to it, any Issuing
Bank or Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)    Upon receipt by the Agent of an Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and the
processing and recordation fee referred to in this Section, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Agent reasonably believes that such Assignment and Assumption lacks any
written consent required by this Section or is otherwise not in proper form, it
being acknowledged that the Agent shall have no duty or obligation (and shall
incur no liability) with respect to obtaining (or confirming the receipt) of any
such written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Agent (such determination to be made in the sole discretion of the Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Agent that all written consents required by this Section with
respect thereto (other than the consent of the Agent) have been obtained and
that such Assignment and Assumption is otherwise duly completed and in proper
form, and each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Agent that such assignee is an Eligible Assignee and that it shall have complied
with the requirements of clause (E) of paragraph (c)(ii) of this Section.


(d)        Any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment shall release
the transferor Lender from its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


(e)        Notwithstanding anything else in this Agreement to the contrary, no
Eligible Assignee, Participant or other transferee of any Lender’s rights shall
be entitled to receive any greater payment under Section 2.13 or 2.15 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless (i) such entitlement to receive a greater payment results
from a Change in Law that occurs after the applicable participation was
acquired, (ii) such transfer is made with the Company’s prior written consent or
(iii) by reason of the provisions of Section 2.17 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances.


SECTION 9.06.    Collateral. Each of the Lenders represents to the Agent and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.






--------------------------------------------------------------------------------




SECTION 9.07.    Governing Law; Submission to Jurisdiction; Consent to Service
of Process. (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.


(b)        Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the United States District Court for the Southern District
of New York and of the Supreme Court of the State of New York sitting in New
York County, or any appellate court from any thereof, for purposes of all legal
proceedings arising out of or relating to this Agreement, any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the Borrowers, the Lenders, the
Issuing Banks and the Agent hereby irrevocably and unconditionally agrees that
all claims in respect of any such proceeding arising out of or relating to this
Agreement or the other Loan Documents brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State court or, to the extent permitted by law, in such Federal court;
provided that any claim brought by any Lender or Issuing Bank or the Agent, or
any Affiliate of any of the foregoing, in respect of any such claim relating to
a Borrowing Subsidiary that is incorporated in, or conducts business in, a
jurisdiction outside the United States may be brought, and may be heard and
determined, in a court in the jurisdiction in which such Borrowing Subsidiary is
incorporated or conducts business. Each of the Borrowers, the Lenders and the
Agent agrees that a final judgment in any such proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.


(c)        Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in a court referred to in paragraph (b)
above and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.


(d)        Each of the Borrowers, the Lenders, the Issuing Banks and the Agent
hereby irrevocably consents to service of process in the manner provided for
notices in Section 9.01(a). Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


(e)        Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement or
any other Loan Document. Such service may be made by mailing or delivering a
copy of such process to any Borrowing Subsidiary in care of the Company at the
Company’s address used for purposes of giving notices under Section 9.01, and
each Borrowing Subsidiary hereby irrevocably authorizes and directs the Company
to accept such service on its behalf.


(f)        In the event any Borrowing Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.


SECTION 9.08.    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.




--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic image scan transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
and the other Loan Documents constitute the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates under the commitment letter entered into in
connection with the credit facility established hereby and any commitment
advices submitted by them (but do not supersede any other provisions of such
commitment letter or any fee letter referred to therein that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect). This Agreement shall
become effective on the date on which the Agent has received counterparts hereof
signed by each of the parties hereto (or, in the case of any party as to which
an executed counterpart shall not have been received, written confirmation from
such party in form satisfactory to the Agent of the execution of a counterpart
hereof by such party); provided that the effectiveness of this Agreement is
subject to the satisfaction or waiver of the conditions set forth in
Section 4.01. The provisions of Sections 2.13, 2.14, 2.15, 2.18 and 9.03 and
Articles VII and VIII shall survive the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 9.09.    WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE BORROWERS, THE AGENT, THE ISSUING BANKS AND THE LENDERS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY HERETO WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.10.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.


(b)        The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency which may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.10 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.




--------------------------------------------------------------------------------






SECTION 9.11.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.12.    USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the requirements
of the USA Patriot Act.


SECTION 9.13.    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that as promptly as practicable
after receipt thereof the Agent or such Lender shall notify the Company of the
receipt of such subpoena or other legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section, (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers or (iii) is
independently developed by the Agent or any Lender without reference to the
Information. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than (i) any such information that is available to the Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrowers and (ii) information as to the existence and purpose of this
Agreement, the nature and amount of the credit facilities established hereby and
the titles and roles of JPMCB and the Arrangers routinely provided by arrangers
to data service providers, including league table providers, that serve the
lending industry. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 9.14.    No Fiduciary Relationship. The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers, their Subsidiaries and
their Affiliates, on the one hand, and the Agent, the Syndication Agents,




--------------------------------------------------------------------------------




the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Syndication Agents, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Borrowers understand that the
Lenders and their Affiliates may have economic interests that conflict with
those of the Borrowers.


SECTION 9.15.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.16.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.17    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Borrower or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrowers and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.


(b)        The Borrowers and each Lender acknowledge that, if information
furnished by the Borrowers pursuant to or in connection with this Agreement is
being distributed by the Agent through IntraLinks/IntraAgency, SyndTrak or
another website or other information platform (the “Platform”), (i) the Agent
may post any information that any Borrower has indicated as containing MNPI
solely on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrowers have not indicated whether any
information furnished by any of them pursuant to or in connection with this
Agreement contains MNPI, the Agent reserves the right to post such information
solely on that portion of the Platform as is designated for Private Side Lender
Representatives. Each of the Borrowers agrees to specify whether any information
furnished by such Borrower to the Agent pursuant to, or in connection with, this
Agreement contains MNPI, and the Agent shall be entitled to rely on any such
specification by the Borrowers without liability or responsibility for the
independent verification thereof.


SECTION 9.18.    Termination of Existing Credit Agreement. On the Closing Date,
the Existing Credit Agreement (including the “Commitments” thereunder, but
excluding Sections 2.16, 8.03, 8.04 and 10.03 and Article VII thereof insofar as
they relate to events prior to the Closing Date) shall be terminated pursuant to
Section 2.09 thereof. The undersigned Lenders, constituting at least the
“Required Lenders” under and as defined in the Existing Credit Agreement, waive
the notice required under such Section 2.09 for such termination.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DOVER CORPORATION,
 
by /s/ Brad M. Cerepak
 
Name: Brad M. Cerepak
 
Title: Senior Vice President and Chief Financial Officer



JPMORGAN CHASE BANK, N.A., in its individual capacity and as Agent,
 
by /s/ Robert D. Bryant
 
Name: Robert D. Bryant
 
Title: Executive Director





--------------------------------------------------------------------------------








SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: Bank of America, N.A.
by /s/ Lindsay Kim


Name: Lindsay Kim
Title: Vice President






--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: Wells Fargo Bank, National Association
by /s/ Peter Martinets


Name: Peter Martinets
Title: Managing Director




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: Citibank, N.A.
by /s/ Susan Manuelle


Name: Susan Manuelle
Title: Vice President




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


DEUTSCHE BANK AG NEW YORK BRANCH, as a lender
By /s/ Ming K. Chu


Name: Ming K. Chu
Title: Vice President


By /s/ Virginia Cosenza


Name: Virginia Cosenza
Title: Vice President




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: GOLDMAN SACHS BANK USA
by /s/ Rebecca Kratz


Name: Rebecca Kratz
Title: Authorized Signatory




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: HSBC Bank USA, N.A.
by /s/ Fik Durmus


Name: Fik Durmus
Title: Senior Vice President


For any Lender requiring a second signature block:


by
___________________________


Name:
Title:




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: MIZUHO BANK, LTD.
by /s/ Donna DeMagistris


Name: Donna DeMagistris
Title: Authorized Signatory




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: ING Bank N.V., Dublin Branch
by /s/ Sean Hassett


Name: Sean Hassett
Title: Director




by /s/ Maurice Kenny


Name: Maurice Kenny
Title: Director




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: THE BANK OF NOVA SCOTIA
by /s/ Mauricio Saishio


Name: Mauricio Saishio
Title: Director




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: Skandinaviska Enskilda Banken AB (publ)
by /s/ Penny Neville-Park


Name: Penny Neville-Park
Title:




For any Lender requiring a second signature block:
by /s/ Duncan Nash


Name: Duncan Nash
Title:




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: U.S. Bank National Association
by /s/ Mary Ann Hawley


Name: Mary Ann Hawley
Title: Vice President




--------------------------------------------------------------------------------




SIGNATURE PAGE TO
THE CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2015,
OF DOVER CORPORATION


Name of Institution: The Northern Trust Company
by /s/ M. Scott Randall


Name: M. Scott Randall
Title: Second Vice President


For any Lender requiring a second signature block:
by
______________________________


Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE 2.01






COMMITMENTS TRANCHE ONE






Lender
Commitment
JPMorgan Chase Bank, N.A.
$110,000,000.00
Bank of America, N.A.
$110,000,000.00
Wells Fargo Bank, National Association
$110,000,000.00
Citibank, N.A.
$85,000,000.00
Deutsche Bank AG New York Branch
$85,000,000.00
Goldman Sachs Bank USA
$85,000,000.00
HSBC Bank USA, National Association
$85,000,000.00
Mizuho Bank, Ltd.
$85,000,000.00
ING Bank N.V.
$52,500,000.00
The Bank of Nova Scotia
$52,500,000.00
Skandinaviska Enskilda Banken AB (publ)
$52,500,000.00
U.S. Bank National Association
$52,500,000.00
Total Tranch One Commitments
$965,000,000.00







TRANCHE TWO
Lender
Commitment
The Northern Trust Company
$35,000,000.00
Total Tranche Two Commitments
$35,000,000.00
 
 
Total Commitments
$1,000,000,000.00





--------------------------------------------------------------------------------






Schedule 2.19
Borrower Subsidiary Approved Jurisdictions


1.
Canada

2.
Czech Republic

3.
Federal Republic of Germany

4.
French Republic

5.
Grand Duchy of Luxembourg

6.
Hellenic Republic (Greece)

7.
Hungary

8.
Italian Republic

9.
Kingdom of Belgium

10.
Kingdom of Denmark

11.
Kingdom of Norway

12.
Kingdom of Spain

13.
Kingdom of Sweden

14.
Kingdom of the Netherlands

15.
Portuguese Republic

16.
Principality of Liechtenstein

17.
Republic of Austria

18.
Republic of Bulgaria

19.
Republic of Croatia

20.
Republic of Cyprus

21.
Republic of Estonia

22.
Republic of Finland

23.
Republic of Iceland

24.
Republic of Ireland

25.
Republic of Latvia

26.
Republic of Lithuania

27.
Republic of Malta

28.
Republic of Poland

29.
Republic of Slovenia

30.
Romania

31.
Slovakia (Slovak Republic)

32.
State of Japan

33.
Swiss Confederation

34.
United Kingdom of Great Britain and Northern Ireland





--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF ASSIGNMENT AND ASSUMPTION] ASSIGNMENT AND ASSUMPTION
Reference is made to the Five-Year Credit Agreement dated as of November [ ],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dover Corporation, a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent. Terms defined in
the Credit Agreement are used herein with the same meanings.


1.The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, subject to and in
accordance with the terms set forth herein and the Credit Agreement, effective
as of the Effective Date inserted by the Agent as contemplated below, the
interests set forth below in (a) all the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facility provided for under the
Credit Agreement (including any Guarantees included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than the representations and warranties made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, (iii) the financial condition of the Company, any of its Subsidiaries
or other Affiliates or any other Person obligated in respect of the Credit
Agreement or any other Loan Document or (iv) the performance or observance by
the Company, any of its Subsidiaries or other Affiliates or any other Person of
any of their respective obligations under the Credit Agreement or any other Loan
Document.




3.The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective




--------------------------------------------------------------------------------




Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Article V thereof (or, prior to the first such delivery,
the financial statements referred to in Section 3.04 thereof), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent, the Assignor or
any other Lender, and (v) attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.15 thereof), including, if the Assignee is not
already a Lender, a completed Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI about the Company, its Subsidiaries and their
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws, duly completed and executed by the
Assignee, (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender and (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.


4.From and after the Effective Date, the Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.


5.This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic image scan
transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption.


6.THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------






    
Legal Name of Assignor:
 
 
 
Legal Name of Assignee:
 
 
[and is a Lender or an Affiliate/Approved Fund of [Identify Lender]]1

    
Assigned Interest:


Aggregate Amount of Commitments/Loans of all Lenders
Principal Amount of the Commitment/Loans Assigned2
Commitment/Loans Assigned as a Percentage of Aggregate Commitments/Loans of all
Lenders3
$
$
%



















Effective Date:_____________, 20 [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]







































--------------------------------------------------------------------------------



1    Select as applicable.
2 Must comply with the minimum assignment amounts set forth in Section
9.05(c)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.


3 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders.




--------------------------------------------------------------------------------






The terms set forth above are hereby agreed to:
[Name of Assignor],
 
[Consented to and]4 Accepted: JPMORGAN CHASE BANK,
as Assignor,
 
N.A., as Agent,
by:
 
 
by:
 
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
[Name of Assignor],
 
DOVER CORPORATION,
as Assignor,
 
 
 
by:
 
 
by:
 
 
Name:
 
 
Name:
 
Title:
 
 
Title:]5
 
 
 
 
 
 
 
 
 
 






























































--------------------------------------------------------------------------------



4 To be included only if the consent of the Agent is required by Section 9.05(c)
of the Credit Agreement.
5 To be included only if the consent of the Company is required by Section
9.05(c) of the Credit Agreement.






--------------------------------------------------------------------------------




EXHIBIT B-1
[FORM OF BORROWING SUBSIDIARY AGREEMENT]


BORROWING SUBSIDIARY AGREEMENT dated as of
[ ], 20[ ] (this “Agreement”), among Dover Corporation, a Delaware corporation
(the “Company”), [Name of Borrowing Subsidiary], a [jurisdiction] [form of
organization] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A.,
as Agent.


Reference is made to the Five-Year Credit Agreement dated as of November [ ],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.


Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowing
Subsidiaries, and the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Borrowing Subsidiary. Subject to Section 2.19
of the Credit Agreement, upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and a “Borrowing Subsidiary”
and a “Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement. The Company
agrees that the Guarantee of the Company contained in the Credit Agreement will
apply to the Obligations of the New Borrowing Subsidiary.


Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof.


[The New Borrowing Subsidiary represents and warrants that (a) the New Borrowing
Subsidiary is subject, under the laws of the jurisdiction in which it is
organized and existing, to civil and commercial laws with respect to its
obligations under this Agreement, the Credit Agreement and the other Loan
Documents to which it is a party, and the execution, delivery and performance by
the New Borrowing Subsidiary of this Agreement, the Credit Agreement and such
other Loan Documents constitute and will constitute private and commercial acts
and not public or governmental acts, and (b) neither the New Borrowing
Subsidiary nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution of judgment or
otherwise) under the laws of the jurisdiction in which it is organized and
existing in respect of its obligations under this Agreement, the Credit
Agreement and such other Loan Documents.]1
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.





--------------------------------------------------------------------------------



1 Insert if the New Borrowing Subsidiary is a Subsidiary organized under the
laws of a jurisdiction other than the United States of America (including each
State thereof and the District of Columbia).




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.




                            
DOVER CORPORATION
by:
 
 
Name:
 
Title:
 
 
[NAME OF NEW BORROWING SUBSIDIARY],
by:
 
 
Name:
 
Title:
 
 
JPMORGAN CHASE BANK, N.A., as Agent
by:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------




EXHIBIT B-2
[FORM OF BORROWING SUBSIDIARY TERMINATION]
BORROWING SUBSIDIARY TERMINATION


JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent 1111 Fannin, Floor 10
Houston, Texas 77002
Fax No. (713) 750-2878


[Date]


Ladies and Gentlemen:


The undersigned, Dover Corporation, a Delaware corporation (the “Company”),
refers to the Five-Year Credit Agreement dated as of November [ ], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The Company hereby terminates the status of [    ] (the “Terminated Borrowing
Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. [The Company
represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Agent or any Lender, any other amounts payable under
the Credit Agreement) pursuant to the Credit Agreement have been paid in full on
or prior to the date hereof.] [The Company acknowledges that the Terminated
Borrowing Subsidiary shall continue to be a Borrowing Subsidiary until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been repaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Agent or any Lender,
any other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement shall have been paid in full, provided that the Terminated Borrowing
Subsidiary shall not have the right to make further Borrowings under the Credit
Agreement.]


THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
















--------------------------------------------------------------------------------




Very truly yours,
 
 
DOVER CORPORATION
by:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------






EXHIBIT C


[Form of Opinion of Counsel for the Company]




Ivonne M. Cabrera
Senior Vice President, General Counsel and Secretary




November [ ], 2015


To each of the Lenders and
the Agent party to the
Credit Agreement referred to below


c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue, Floor 24 New York, New York 10179




Re: Five-Year Credit Agreement dated as of November [ ], 2015, among Dover
Corporation, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent




Ladies and Gentlemen:


I am Senior Vice President, General Counsel and Secretary of Dover Corporation,
a Delaware corporation (the “Company”), and have acted as counsel to the Company
in connection with the Five-Year Credit Agreement dated as of November [ ], 2015
(the “Credit Agreement”), among the Company, the Borrowing Subsidiaries from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. This opinion is being rendered to you pursuant to
Section 4.01(a)(i) of the Credit Agreement. Capitalized terms used but not
defined herein have the meanings attributed to them in the Credit Agreement.


The Company conducts substantially all of its business through its reporting
business segments (the “Segments”). I am not the General Counsel of any of the
Segments, but the Segments report to me quarterly on material litigation and/or
contingencies and review other legal matters with me from time to time.


I have examined the Credit Agreement and the originals or copies certified or
otherwise identified to my satisfaction, of such documents, corporate records,
certificates of public officials and other instruments as I have deemed relevant
and necessary as the basis for the opinions set forth below.


In such examination, I have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to me as originals, the conformity to original documents of all documents
submitted to me






--------------------------------------------------------------------------------






as certified, photostatic or facsimile copies and the authenticity of the
originals of such copies.


As to various questions of fact material to the opinions rendered herein, I have
relied upon the statements and representations in the documents which I have
examined. I have assumed the due execution and delivery, pursuant to due
authorization, of the documents that I have examined by each party thereto other
than the Company, that each such party has the full power, authority and legal
right to enter into and perform its obligations under each such document to
which it is a party, that each such document constitutes the valid and legally
binding obligation of each such other party, enforceable against such party in
accordance with its terms, and that each such party has satisfied those legal
requirements that are applicable to it to the extent necessary to make such
documents enforceable against it. I have further assumed that there has not been
any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence, and that there are no agreements or understandings among the parties,
written or oral, and there is no usage of trade or course of prior dealing among
the parties that would, in either case, define, supplement or qualify the terms
of the Credit Agreement.


Based upon my examination, as described above, and subject to the assumptions
and qualifications stated, I am of the opinion that:


1.The Company is a corporation incorporated and in good standing and has a legal
corporate existence under the laws of the State of Delaware, and is duly
qualified and in good standing in each other jurisdiction in the United States
where the failure to be so qualified would have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole. The
Company has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except for any such licenses, authorizations, consents and approvals
the failure to have which would not have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole.


2.The execution, delivery and performance by the Company of the Credit Agreement
are within the Company’s corporate powers and have been duly authorized by all
necessary corporate action on the part of the Company. The Credit Agreement has
been duly executed and delivered by the Company.


3.The Credit Agreement constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.


4.The execution, delivery and performance by the Company of the Credit
Agreement, and the borrowings by the Company thereunder, will not (a) require
the consent, approval or authorization of, or any registration, declaration or
filing with, the State of New York or the United States of America, or any of
their respective agencies, other than filing of a Current Report on Form 8-K and
a copy of the Credit Agreement


under the Securities Exchange Act of 1934, as amended, or (b) violate any
statute or regulation of the State of New York or the United States of America
applicable to the Company or its Subsidiaries listed on Annex 1 hereto.


5.The execution, delivery and performance by the Company of the Credit
Agreement,




--------------------------------------------------------------------------------




and the borrowings by the Company thereunder, will not contravene, or constitute
a default under, or result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries listed on Annex 1 hereto under
(a) the certificate of incorporation or by-laws of the Company or (b) any
agreement, judgment, injunction, order, decree or other instrument actually
known to me and binding upon the Company or any of its Subsidiaries listed on
Annex 1 hereto. Based on factual information provided by the Company, the
Subsidiaries listed on Annex 1 hereto are all the Subsidiaries of the Company
incorporated in any jurisdiction within the United States which fall within the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.


6.To my knowledge, there is no action, suit or proceeding pending against or
threatened against or affecting the Company or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official, in which
there is a reasonable possibility of an adverse decision which could have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of the Credit Agreement.


7.Each of the Company’s corporate Subsidiaries listed on Annex 1 hereto is a
corporation incorporated and in good standing under the laws of its jurisdiction
of incorporation. Each of the Company’s corporate Subsidiaries listed on Annex 1
hereto has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except for any such licenses, authorizations, consents and approvals
the failure to have which would not have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole.


8.The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


In giving the opinions expressed above, I express no opinion as to the
enforceability of provisions indemnifying a party for its own wrongful or
negligent acts or where the indemnification is contrary to public policy. I also
wish to point out that the enforceability of provisions in the Credit Agreement
to the effect that terms may not be waived or modified except in writing may be
limited under certain circumstances.


My opinion with respect to the enforceability of the Credit Agreement may be
limited or otherwise affected by (a) applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance and similar laws
which relate to or affect creditors’ rights generally, (b) general principles of
equity (regardless of


whether enforceability is considered in a proceeding in equity or at law),
including (1) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (2) concepts of materiality,
reasonableness, good faith and fair dealing, (c) public policy and (d) concepts
of comity.


For purposes of the opinions set forth in the first sentence of paragraph 1
above, I have relied solely on (i) a Certificate of the Secretary of State of
the State of Delaware dated as of October [ ], 2015, (ii) a Certificate of the
Secretary of State of the State of California dated as of October [ ], 2015,
(iii) a Certificate of the Secretary of State of the State of Illinois dated as
of October [ ], 2015, (iv) a Certificate of the Secretary of State of the State
of Indiana dated as of October [ ], 2015, (v) a




--------------------------------------------------------------------------------




Certificate of the Secretary of State of the State of New York dated as of
October [ ], 2015, (vi) a Certificate of the Secretary of State of the State of
Ohio dated as of October [ ], 2015, and (vii) a Certificate of the Secretary of
State of the State of Colorado dated as of October [ ], 2015.


For purposes of the opinions set forth in the first sentence of paragraph 7
above, I have relied solely on [insert certificate descriptions]


My opinions above are limited to laws and regulations normally applicable to
transactions of the type contemplated in the Credit Agreement and do not extend
to licenses, permits and approvals necessary for the conduct of the business of
the parties to the Credit Agreement.


I am admitted to practice in the State of New York. The opinions expressed above
are limited to the internal laws of the State of New York and the General
Corporation Law of the State of Delaware and not any administrative or judicial
interpretations thereof, and the federal laws of the United States of America.


This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated. The opinions set
forth above are rendered solely to you in connection with the above matter and
may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person or otherwise referred to in any report or document
without my prior written consent, provided that a copy hereof may be furnished
to your counsel and to any assignee that becomes a Lender after the date hereof.


This opinion letter speaks only as of the date hereof. I undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.


Very truly yours,


Ivonne M. Cabrera




--------------------------------------------------------------------------------






ANNEX 1
SUBSIDIARIES


(As of December 31, 2014)


Subsidiary
Jurisdiction of Incorporation or Formation
 
 
Delaware Capital Formation, Inc.
Delaware
Delaware Capital Holdings, Inc.
Delaware
DFH Corporation
Delaware
Dover Energy, Inc.
Delaware
Dover Engineered Systems, Inc.
Delaware
Dover Europe, Inc.
Delaware
Dover Global Holdings, Inc.
Delaware
Dover Refrigeration & Food Equipment, Inc.
Delaware
Hill Phoenix, Inc.
Delaware
MARKEN-IMAJE Corporation
New Hampshire
Northern Lights (Nevada), Inc.
Nevada
Northern Lights Funding LP
Delaware
Revod Corporation
Delaware
US Synthetic Corporation
Delaware





--------------------------------------------------------------------------------






EXHIBIT D
[Form of Borrowing Subsidiary Opinion]


[Letterhead of Counsel]
[ ], 20[ ]




To each of the Lenders and the Agent party to the
Credit Agreement referred to below


c/o JPMorgan Chase Bank, N.A., as Administrative Agent
383 Madison Avenue
New York, New York 10179 Ladies and Gentlemen:
We have acted as special [SPECIFY JURISDICTION] counsel to each entity listed on
Schedule I attached hereto (each, a “New Borrowing Subsidiary”) in connection
with the following documents:


(a)Five-Year Credit Agreement dated as of November [ ], 2015 (the “Credit
Agreement”), among Dover Corporation, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent; and


(b)the Borrowing Subsidiary Agreements dated as of [    ], 20[ ] (the “Borrowing
Subsidiary Agreements”), among Dover Corporation, each New Borrowing Subsidiary
and the Agent.


Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement.


In connection with this opinion, we have examined originals or copies certified
or otherwise identified to our satisfaction of the Borrowing Subsidiary
Agreements and such other documents as we have deemed necessary for purposes of
this opinion.


In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, photostatic or facsimile copies and the
authenticity of the originals of such copies.
As to various questions of fact material to the opinions rendered herein, we
have relied upon the statements and representations in the documents which we
have examined. We have assumed the due execution and delivery, pursuant to due
authorization, of the documents that we have examined by each party thereto
other than the New Borrowing Subsidiaries, that each such party has the full
power, authority and legal right to enter into, and perform its obligations
under, each such document to which it is a party, that each such document
constitutes the valid and legally binding obligation of




--------------------------------------------------------------------------------




each such other party, enforceable against such party in accordance with its
terms, and that each such party has satisfied those legal requirements that are
applicable to it to the extent necessary to make such documents enforceable
against it. We have further assumed that there has not been any mutual mistake
of fact or misunderstanding, fraud, duress or undue influence, and that there
are no agreements or understandings among the parties, written or oral, and
there is no usage of trade or course of prior dealing among the parties that
would, in either case, define, supplement or qualify the terms of the Credit
Agreement.


Based upon the foregoing and subject to the assumptions and qualifications
stated herein, it is our opinion that:1


1.Each New Borrowing Subsidiary is a [INSERT ORGANIZATION TYPE] duly organized,
validly existing and in good standing under the laws of [SPECIFY JURISDICTION].
The execution, delivery and performance by each New Borrowing Subsidiary of the
Borrowing Subsidiary Agreement to which it is a party and of the Credit
Agreement are within such New Borrowing Subsidiary’s [INSERT PER ORGANIZATION
TYPE] powers and have been duly authorized by all necessary [INSERT AS
APPLICABLE] action on the part of such New Borrowing Subsidiary. Each Borrowing
Subsidiary Agreement has been duly executed and delivered by each New Borrowing
Subsidiary that is party thereto and constitutes the legal, valid and binding
obligation of such New Borrowing Subsidiary, enforceable against such New
Borrowing Subsidiary in accordance with its terms.


2.The execution, delivery and performance of the Borrowing Subsidiary Agreements
by the New Borrowing Subsidiaries will not violate (a) any law, statute, rule or
regulation of [SPECIFY JURISDICTION] or any order of any governmental authority
of [SPECIFY JURISDICTION] known to us or (b) the New Borrowing Subsidiaries’
Articles of Incorporation or Bylaws [OR INSERT EQUIVALENT UNDER LOCAL LAW].


3.No authorization, action, consent or approval of, registration or filing with
or other action by any governmental authority of [SPECIFY JURISDICTION] is or
will be required in connection with the execution, delivery and performance by
the New Borrowing Subsidiaries of the Borrowing Subsidiary Agreements.


4.It is not necessary under the laws of [SPECIFY JURISDICTION] that the Agent,
any Agent Designee or any Lender be a resident of, domiciled in or licensed,
qualified or entitled to do business in [SPECIFY JURISDICTION] (a) by reason of
the execution or performance of the Borrowing Subsidiary Agreements or (b) in
order to enable any of them to enforce their respective rights and remedies
under any Borrowing Subsidiary Agreements, and none of them is or will be deemed
to be resident, domiciled, carrying on business or subject to taxation in
[SPECIFY JURISDICTION] solely by reason of the execution, performance or
enforcement of the Borrowing Subsidiary Agreements.













--------------------------------------------------------------------------------

1 The form of the opinions that follow are applicable for New Borrowing
Subsidiaries that are organized outside the United States, and wording may
change as necessary or if part of best practice under local law. The form of the
opinions for New Borrowing Subsidiaries that are organized in the United States
to be substantially similar to the form of such opinions set forth in Exhibit D
to the Credit Agreement, except that such opinions shall not include references
to any subsidiaries thereof.




--------------------------------------------------------------------------------






5.The New York governing law clauses set forth in such Borrowing Subsidiary
Agreements are valid, binding and enforceable under the laws of [SPECIFY
JURISDICTION].


6.Any judgment or award by the New York Courts in an action, suit or proceeding
against any New Borrowing Subsidiary arising out of any of the Loan Documents to
which it is party would be recognized and enforced in [SPECIFY JURISDICTION] and
any political subdivision thereof, whether denominated in the currency of
[SPECIFY JURISDICTION] or otherwise, and it would not be necessary to commence
new proceedings in [SPECIFY JURISDICTION] other than a proceeding in which proof
of such judgment or award is submitted.


7.No [SPECIFY JURISDICTION] ad valorem stamp duty, stamp duty reserve tax,
registration tax or other tax, fee or charge is payable on the execution or
enforceability of the Borrowing Subsidiary Agreements [that has not been paid].


8.No authorization, consent, approval, or filing with any court or governmental
authority of [SPECIFY JURISDICTION] is required for the Agent to remit payments
or the proceeds of enforcement actions taken under or made with respect to the
[SPECIFY JURISDICTION] to other jurisdictions.


9.To our knowledge, there is no application or proceeding pending regarding the
liquidation or dissolution of the New Borrowing Subsidiary.


We are admitted to practice in [SPECIFY JURISDICTION]. We express no opinion as
to matters under or involving the laws of any jurisdiction other than the laws
of [SPECIFY JURISDICTION].


[Insert here qualifications, if any, to the above opinions, necessary or part of
best practice under local law.]


This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated. This opinion
letter is rendered solely to you in connection with the above matter. Without
our prior consent, it may not be relied upon for any other purpose or relied
upon by or furnished to any other person other than your counsel, your
successors and any person which becomes your assignee in accordance with the
Credit Agreement.


This opinion letter speaks only as of the date hereof. We undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.


Very truly yours,




Schedule I
List of New Borrowing Subsidiaries










--------------------------------------------------------------------------------






EXHIBIT E
[Form of Note]


PROMISSORY NOTE
New York, New York
[ ], 2015


For value received, [Dover Corporation, a Delaware corporation] [INSERT NAME OF
BORROWING SUBSIDIARY, a corporation organized under the laws of [ ]] (the
“Borrower”), promises to pay to the order of [ ] (the “Lender”) (a) the unpaid
principal amount of each Loan made by the Lender to the Borrower under the
Credit Agreement referred to below, when and as due and payable under the terms
of the Credit Agreement, and (b) interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in the
currencies and to the accounts specified in the Credit Agreement, in immediately
available funds.


All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.


This note is one of the promissory notes issued pursuant to the Five-Year Credit
Agreement dated as of November [ ], 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dover Corporation,
each Borrowing Subsidiary from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the mandatory and optional prepayment hereof
and the acceleration of the maturity hereof.


This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.


                            
[DOVER CORPORATION]
[BORROWING SUBSIDIARY],
 
by:
 
 
Name:
 
Title:















--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Amount of Principal Repaid
Unpaid Principal Balance
Notation Made By













--------------------------------------------------------------------------------




EXHIBIT F
[FORM OF ACCESSION AGREEMENT]


ACCESSION AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among [ ] (the
“Acceding Lender”), DOVER CORPORATION, a Delaware corporation (the “Company”),
and JPMORGAN CHASE BANK, N.A., as Agent.


Reference is made to the Five-Year Credit Agreement dated as of November [ ],
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.


The Company has invited, and the Acceding Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder. The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.


Accordingly, the Acceding Lender, the Company and the Agent agree as follows:


SECTION 1. Accession to the Credit Agreement. (a) The Acceding Lender, as of the
Effective Date (as defined below), hereby accedes to the Credit Agreement and
shall thereafter have the rights and obligations of a Lender thereunder with the
same force and effect as if originally named therein as a Lender.


(b) The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.


SECTION 2. Representations and Warranties, Agreements of Acceding Lender, etc.
The Acceding Lender (a) represents and warrants that it is legally authorized to
enter into this Agreement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 of the Credit Agreement (or, prior to the
first such delivery, the financial statements referred to in Section 3.04
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (c)
confirms that it will independently and without reliance upon the Agent or any
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (e) agrees that it will perform, in
accordance with the terms of the Credit Agreement, all the obligations that by
the terms of the Credit Agreement are required to be performed by it as a
Lender; (f) agrees to deliver to the Agent an Administrative Questionnaire in
which the Acceding Lender designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the Acceding Lender’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws; and (g) if the Acceding Lender is not incorporated under the
laws of the United States of America or a State thereof, it shall deliver to the
Company and the Agent certification as to




--------------------------------------------------------------------------------




exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 2.15 of the Credit Agreement.


SECTION 3. Effectiveness. Subject to Section 2.07(d) of the Credit Agreement,
this Agreement shall become effective as of the date set forth above on the date
(the “Effective Date”) that the Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Agent, the
Company and the Acceding Lender.


SECTION 4. Counterparts. This Agreement may be executed in multiple counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic image scan transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.


SECTION 5. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 6. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth in its Administrative Questionnaire.


IN WITNESS WHEREOF, the Acceding Lender, the Company and the Agent have duly
executed this Agreement as of the day and year first above written.


Commitment
$[    ]
                            
[ACCEDING LENDER]
 
by:
 
 
Name:
 
Title:
 
Address:
 
 
DOVER CORPORATION,
 
 
by:
 
 
Name:
 
Title:
 
 
JPMORGAN CHASE BANK, N.A., as Agent,
 
 
by:
 
 
Name:
 
Title:











--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November [ ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.


Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code (the “Code”), (iii) it is
not a ten percent shareholder of the Company within the meaning of Section
881(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Agent, and (2) the undersigned shall have
at all times furnished the Company and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 
Date:
         ,20[ ]









--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November [ ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.


Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code (the “Code”), (iii) it is not a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-
U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title:
 
Date:
         ,20[ ]













--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November [ ], 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.


Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
(the “Code”), (iv) none of its direct or indirect partners/members is a ten
percent shareholder of the Company within the meaning of Section 881(c)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN- E, as applicable, or (ii) an IRS Form W-8IMY, accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
Name:
 
Title:
 
Date:
         ,20[ ]











--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of November [ ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, each Lender
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.


Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN- E, as applicable, or (ii) an IRS Form W-8IMY, accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Agent, and (2) the undersigned shall have at all times
furnished the Company and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
Name:
 
Title:
 
Date:
         ,20[ ]









--------------------------------------------------------------------------------




EXHIBIT H


[FORM OF] BORROWING NOTICE


JPMorgan Chase Bank, N.A., as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: Rob Bryant


Copy to:


JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Road 3/Ops2
Neward, DE 19713


Attention: Sue Coplin


[Date]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of November [ ], 2015, (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dover Corp., the Lenders party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement. This notice constitutes a Borrowing Request and the
undersigned Borrower hereby requests a Borrowing under the Credit Agreement and
specifies the following information with respect to such Borrowing:


        
(A)
Name of Borrower:
 
(B)
Tranche of Borrowing:
 
(C)
Currency and principal amount of Borrowings: 8
 
(D)
Date of Borrowing (which is a Business Day):
 
(E)
Type of Borrowing: 9
 
(F)
Interest Period and the last day thereof: 10
 
(G)
[Location and number of the Borrower's account to which proceeds of the
requested Borrowing are to be disbursed: [NAME of BANK] (Account No.: )]
(H)
[Issuing Bank to which proceeds of the requested Borrowing are to be disbursed:
] 11















--------------------------------------------------------------------------------




    The Borrower hereby certifies that the conditions specified in paragraphs
(a), (b) and (c) of Section 4.02 of the Credit Agreement have been satisfied and
that, after giving effect to the Borrowing requested hereby, the Tranch One One
Credit Exposure or Tranch Two Credit Exposure, as applicable, shall not exceed
the maximum amount thereof specified in Section 2.01 of the Credit Agreement.
                                
                            
Very truly yours,
 
 
[NAME OF BORROWER],
by:
 
 
Name:
 
Title:




































































--------------------------------------------------------------------------------



8    Must comply with Section 2.02(c) of the Credit Agreement.
9    Specify ABR Borrowing (US$ only) or LIBOR, EURIBOR, CDOR or STIBOR
Borrowing.
10 Applicable to LIBOR, EURIBOR, CDOR and STIBOR Borrowings only. Shall be
subject to the definition of “Interest Period” and can be a period of one, two,
three or six months (or, if agreed to by each Lender participating in the
requested Borrowing, 12 months). Cannot extend beyond the Maturity Date. If an
Interest Period is not specified, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
11 Specify only in the case of an ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(f) of the
Credit Agreement.


